EXHIBIT 10.1

UNDERWRITING AGREEMENT

800,000 SHARES

GAS NATURAL INC.

COMMON STOCK

UNDERWRITING AGREEMENT

Philadelphia, Pennsylvania

June 27, 2012

JANNEY MONTGOMERY SCOTT LLC

As Representative of the Several Underwriters

    Named in Schedule I hereto

c/o Janney Montgomery Scott LLC

1801 Market Street

Philadelphia, PA 19103

Ladies and Gentlemen:

Richard M. Osborne, as Trustee of the Chowder Trust dated February 24, 2012 (the
“Selling Shareholder”), proposes, subject to the terms and conditions stated
herein, to sell an aggregate of 700,000 shares (the “Shares”) of common stock,
par value $0.15 per share (the “Common Stock”) of Gas Natural Inc., an Ohio
corporation (the “Company”), to the several underwriters named in Schedule I
hereto (the “Underwriters”) for whom Janney Montgomery Scott LLC is serving as
Representative (the “Representative”). The Common Stock to be sold to the
Underwriters by the Selling Shareholder is referred to herein as the “Firm
Shares.” The respective amounts of the Firm Shares to be purchased by the
several Underwriters are set forth opposite their names in Schedule I hereto.
The Firm Shares shall be offered to the public at a public offering price of
$10.10 per Firm Share (the “Offering Price”).

In order to cover over-allotments in the sale of the Firm Shares, the
Underwriters may, at the Underwriters’ election and subject to the terms and
conditions stated herein, purchase for the Underwriters’ own accounts up to
100,000 additional shares of Common Stock from the Selling Shareholder. Such
100,000 additional shares of Common Stock are referred to herein as the
“Optional Shares.” If any Optional Shares are purchased, the Optional Shares
shall be purchased for offering to the public at the Offering Price and in
accordance with the terms and conditions set forth herein. The Firm Shares and
the Optional Shares are referred to collectively herein as the “Shares.”

 

1



--------------------------------------------------------------------------------

In consideration of the mutual agreements contained in this Underwriting
Agreement (the “Agreement”), the Company, the Selling Shareholder and the
Underwriters, intending to be legally bound, hereby confirm their agreement as
follows:

1. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the Underwriters that:

(a) The Company has prepared, in accordance with the requirements of the
Securities Act of 1933, as amended (the “Act”), and the rules and regulations
(the “Regulations”) of the Securities and Exchange Commission (the “SEC”)
thereunder and has filed with the SEC a registration statement on Form S-3 (File
No. 333-175683) and one or more amendments thereto and a prospectus for the
purpose of registering the Shares under the Act. The term “Registration
Statement” as used herein means the registration statement (including all
exhibits and information incorporated by reference therein) as amended to the
date of this Agreement, and includes information (if any) contained in a form of
prospectus or prospectus supplement that is deemed retroactively to be part of
the Registration Statement, pursuant to Rule 430B under the Act, to be part of
the registration statement as of the time specified in Rule 430B. If it is
contemplated, at the time this Agreement is executed, that a post-effective
amendment to the Registration Statement will be filed and must be declared
effective before the offering of the Shares may commence, the term “Registration
Statement” as used herein shall mean the Registration Statement as amended by
such post-effective amendment. If the Company has filed, or files on or after
the date of this Agreement, a registration statement to register Common Stock
pursuant to Rule 462(b) under the Act (the “Rule 462(b) Registration
Statement”), then any reference herein to the term “Registration Statement”
shall be deemed to include such Rule 462(b) Registration Statement. The term
“Base Prospectus” shall mean the base prospectus filed as part of the
Registration Statement in the form in which it has most recently been filed with
the SEC on or prior to the date of this Agreement. The term “Preliminary
Prospectus” shall mean any preliminary prospectus supplement relating to the
Shares, together with the Base Prospectus, and filed with the SEC pursuant to
Rule 424(a) of the Regulations. The term “Statutory Prospectus” shall mean the
Preliminary Prospectus, as amended or supplemented, immediately prior to the
Initial Sale Time (as defined below), including any document incorporated by
reference therein. The term “Prospectus” shall mean the final prospectus
supplement relating to the Shares, together with the Base Prospectus, including
any document incorporated by reference therein, that is first filed pursuant to
Rule 424(b) after the effective time of the Registration Statement (the
“Effective Time”). The term “Issuer Free Writing Prospectus” shall have the
meaning ascribed to it in Rule 433 of the Regulations relating to the Shares, in
the form filed or required to be filed with the SEC or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g) of
the Regulations. The term “Disclosure Package” shall mean (i) the Statutory
Prospectus, (ii) the Issuer Free Writing Prospectus, if any, identified in
Schedule II hereto, and (iii) any other free writing prospectus defined in Rule
405 of the Regulations that is required to be filed by the Company with the SEC
or retained by the Company under Rule 433 of the Regulations and that all
parties hereto expressly agree to treat as

 

2



--------------------------------------------------------------------------------

part of the Disclosure Package (the “Other Free Writing Prospectus”). For
purposes of this Agreement, the “Initial Sale Time” shall mean 5:00 p.m.
(Eastern Time) on the date of this Agreement. All references in this Agreement
to the Registration Statement, the Rule 462(b) Registration Statement, the Base
Prospectus, a Preliminary Prospectus, the Statutory Prospectus, the Prospectus,
the Issuer Free Writing Prospectus, the Other Free Writing Prospectus or any
amendments or supplements to any of the foregoing, shall include any copy
thereof filed with the SEC pursuant to its Electronic Data Gathering, Analysis
and Retrieval System (“EDGAR”).

(b) The Registration Statement has become effective under the Act, and the SEC
has not issued any stop order suspending the effectiveness of the Registration
Statement or preventing or suspending the use of the Statutory Prospectus or the
Prospectus, nor has the SEC instituted or, to the Company’s knowledge,
threatened to institute proceedings with respect to such an order. No stop order
suspending the sale of the Shares in any jurisdiction in which the Underwriter
may offer the Shares has been issued, and no proceedings for that purpose have
been instituted or, to the Company’s knowledge, threatened. The Company has
complied in all material respects with all requests of the SEC, or requests of
which the Company has been advised of any state or foreign securities commission
in a state or foreign jurisdiction in which the Underwriter may offer the
Shares, for additional information to be included in the Registration Statement,
the Disclosure Package, or the Prospectus.

(c) (i) The Registration Statement complied at the Effective Time and, as
amended or supplemented, complies on the date hereof and will comply on the
Closing Date (as defined herein) and any Option Closing Date (as defined
herein), in all material respects, with the requirements of the Act and the
Regulations, (ii) the Registration Statement, at the Effective Time, did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, (iii) the Disclosure Package, at the time it was filed and as of the
Initial Sale Time, complied in all material respects with the requirements of
the Act and the Regulations, (iv) the Disclosure Package at the time it was
filed and as of the Initial Sale Time, did not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (v) the Prospectus, at the time it is filed and, as amended or
supplemented, as of the Closing Date and any Option Closing Date, will comply in
all material respects with the requirements of the Act and the Regulations,
(vi) the Prospectus, at the time it is filed and, as amended or supplemented, as
of the Closing Date and any Option Closing Date, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however that the representations and warranties
set forth in this section do not apply to omissions from or statements in the
Registration Statement, the Disclosure Package or the Prospectus based upon and
in conformity with written information furnished to the Company by any
Underwriter through the Representative specifically for use therein, it being
understood and agreed that the only information furnished by any Underwriter for
use in the Registration Statement, the Disclosure Package and the Prospectus is
the information as described in Section 14 of this Agreement, and (vii) the
statistical and market related data included or incorporated by reference in the
Registration Statement, the Disclosure Package and the Prospectus are based on
or derived from sources that the Company believes to be reliable and accurate or
represent the Company’s good faith estimate that are made on the basis of data
derived from such sources.

 

3



--------------------------------------------------------------------------------

(d) As of the Initial Sale Time, the Disclosure Package complied in all material
respects with the Act and the Regulations and, if filed by electronic
transmission pursuant to EDGAR (except as may be permitted by Regulation S-T
under the Act), was identical to the copy thereof delivered to the Underwriters
for use in connection with the offer and sale of the Shares. The Disclosure
Package, at the Initial Sale Time, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
preceding sentence does not apply to omissions from or statements in the
Disclosure Package based upon and in conformity with written information
furnished to the Company by any Underwriter through the Representative
specifically for use therein, it being understood and agreed that the only such
information furnished by any Underwriter for use in the Disclosure Package is
the information as described in Section 14 of this Agreement.

(e) The Company (including its agents and representatives, other than the
Underwriters in their capacity as such) has not used, authorized, approved or
referred to and will not use, authorize, approve or refer to any Issuer Free
Writing Prospectus, other than the documents listed on Schedule II hereto. Each
such Issuer Free Writing Prospectus complied when issued in all material
respects with the Act and the Regulations and has been filed in accordance with
the Act and the Regulations (to the extent required thereby). Each Issuer Free
Writing Prospectus, as of its issue date and at all subsequent times through the
completion of the public offer and sale of the Shares or until any earlier date
of which the Company notified or notifies the Representative as described in the
next sentence, did not, does not and will not include any information that, in
any material respect, conflicted, conflicts or will conflict with the
information contained in the Registration Statement. If at any time following
issuance of an Issuer Free Writing Prospectus, there occurred or occurs an event
or development as a result of which such Issuer Free Writing Prospectus
conflicted or would conflict with the information then contained in the
Registration Statement or included or would include an untrue statement of a
material fact or omitted or would omit to state a material fact necessary in
order to make the statements therein, in the light of the circumstances
prevailing at that subsequent time, not misleading, (i) the Company has promptly
notified or will promptly notify the Representative and (ii) the Company has
promptly amended or will promptly amend or supplement such Issuer Free Writing
Prospectus to eliminate or correct such conflict, untrue statement or omission.
The foregoing sentences do not apply to conflicts with, omissions from or
statements in any Issuer Free Writing Prospectus based upon and in conformity
with written information furnished to the Company by any Underwriter through the
Representative specifically for use therein, it being understood and agreed that
the only such information furnished by any Underwriter through the
Representative for use in any Issuer Free Writing Prospectus is the information
as set forth in Section 14 of this Agreement.

(f) The Company has not distributed and will not distribute, prior to the later
of the last Option Closing Date (as defined herein) and the completion of the
Underwriters’ distribution of the Shares, any offering material in connection
with the offering and sale of the Shares other than the Registration Statement,
the Disclosure Package or the Prospectus.

 

4



--------------------------------------------------------------------------------

(g) The documents incorporated by reference into the Registration Statement, the
Disclosure Package and the Prospectus pursuant to Item 12 of Form S-3 under the
Act or hereafter filed with the SEC, at the time they were filed with the SEC,
complied in all material respects with the requirements of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and with the rules and
regulations promulgated under or pursuant to the Exchange Act and when read
together with the information in the Disclosure Package and the Prospectus, as
the case may be, as of the Initial Sale Time, date of the Prospectus, the
Closing Date, and any Option Closing Date, as applicable, did not, and will not,
contain any untrue statement of material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading.

(h) There are no legal or governmental proceedings pending or, to the knowledge
of the Company, threatened to which the Company or any of its Subsidiaries (as
defined herein) is a party, or to which any of their respective properties or
assets are subject, that are required to be described in the Registration
Statement, the Disclosure Package or the Prospectus that are not so described,
except for such proceedings that, individually or in the aggregate, would not
reasonably be expected to have a material adverse effect on the general affairs,
properties, assets, operations, condition (financial or otherwise), results of
operations, shareholders’ equity, or business (collectively, the “Business
Conditions”) of the Company and the Subsidiaries taken as a whole (a “Material
Adverse Effect”). There are no statutes or regulations that are required to be
described in the Registration Statement, the Disclosure Package or the
Prospectus or to be filed as exhibits to the Registration Statement that are not
described or filed as required, except as would not reasonably be expected to
have a Material Adverse Effect. References to “material” or “materiality” or
“material adverse change” as applicable to the Company or any of its
Subsidiaries shall mean material to the Business Conditions of the Company and
the Subsidiaries taken as a whole.

(i) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Ohio, and has all necessary power and
authority, to own or lease and operate its properties and to conduct its current
business as described in the Registration Statement, the Disclosure Package and
the Prospectus, and to execute, deliver and perform this Agreement. Each of the
entities listed on Schedule III hereto, shall herein be referred to individually
as a “Subsidiary” and collectively as the “Subsidiaries.” Each Subsidiary has
been duly incorporated or formed and is a corporation or limited liability
company validly existing and in good standing under the laws of the jurisdiction
of its incorporation or formation, with all necessary power and authority,
corporate and otherwise, and all required licenses, permits, certifications,
registrations, approvals, consents and franchises to own or lease and operate
its properties and to conduct its current business as described in the
Registration Statement, the Disclosure Package and the Prospectus. The Company
and its Subsidiaries are duly qualified to do business as foreign entities, and
are in good standing, in all jurisdictions in which such qualification is
required, except where the failure to so qualify or to be in good standing would
not have a Material Adverse Effect.

(j) All of the outstanding shares of capital stock of each of the Subsidiaries
have been duly authorized and validly issued, are fully paid and non-assessable
and are owned, directly or indirectly, by the Company, free and clear of all
liens, encumbrances and security interests; and no options, warrants or other
rights to purchase, agreements or other obligations to issue, or other rights to
convert any obligations into shares of capital stock or ownership interests

 

5



--------------------------------------------------------------------------------

in each of the Subsidiaries or securities convertible into or exchangeable for
capital stock of, or other ownership interests in any of the Subsidiaries are
outstanding except as disclosed in the Registration Statement, the Disclosure
Package or the Prospectus. Except for shares in the Subsidiaries, or except as
described in the Registration Statement, the Disclosure Package or the
Prospectus, neither the Company nor the Subsidiaries owns any stock or other
interest whatsoever, whether equity or debt, in any corporation, limited
liability company, partnership or other entity.

(k) This Agreement has been duly authorized, executed and delivered by the
Company and constitutes its legal, valid and binding obligation, enforceable
against the Company in accordance with its terms, except as enforcement may be
limited by bankruptcy, insolvency or other similar laws relating to or affecting
the enforcement of creditors’ rights generally and subject to applicability of
general principles of equity and except, as to this Agreement, as rights to
indemnity and contribution may be limited by federal and state securities laws
or principles of public policy.

(l) The execution, delivery and performance of this Agreement and the
transactions contemplated herein, do not and will not, with or without the
giving of notice or the lapse of time, or both, (i) conflict with any term or
provision of the Company’s or the Subsidiaries’ respective Certificate or
Articles of Incorporation, as the case may be, Code of Regulations or Bylaws, as
the case may be, or similar governing documents; (ii) result in a breach of,
constitute a default under, result in the termination or modification of, result
in the creation or imposition of any lien, security interest, charge or
encumbrance upon any of the properties of the Company or the Subsidiaries or
require any payment by the Company or any of the Subsidiaries or impose any
liability on the Company or any of the Subsidiaries pursuant to, any contract,
indenture, mortgage, deed of trust, commitment or other agreement or instrument
to which the Company or any of the Subsidiaries is a party or by which any of
their respective properties are bound or affected other than this Agreement;
(iii) assuming compliance with Blue Sky laws and the rules of the Financial
Industry Regulatory Authority (“FINRA”) applicable to the offer and sale of the
Shares, violate any law, rule, regulation, judgment, order or decree of any
government or governmental agency, instrumentality or court, domestic or
foreign, having jurisdiction over the Company or the Subsidiaries or any of
their respective properties or businesses; or (iv) result in a breach,
termination or lapse of the Company’s or the Subsidiaries’ corporate power and
authority to own or lease and operate their respective properties and conduct
their respective businesses, except, in the cases of clauses (ii), (iii) and
(iv) above, as would not reasonably be expected to have a Material Adverse
Effect.

(m) At the Effective Time and on the Closing Date and any Option Closing Date,
there will be no options or warrants or other outstanding rights to purchase,
agreements or obligations to issue or agreements or other rights to convert or
exchange any obligation or security into, capital stock of the Company or
securities convertible into or exchangeable for capital stock of the Company,
except as disclosed in the Registration Statement, the Disclosure Package and
the Prospectus or the grant of options, restricted stock or restricted stock
units after the date of the Registration Statement, the Disclosure Package or
the Prospectus under stock incentive plans or other stock plans of the Company
and the sale of Common Stock pursuant to the Company’s employee stock purchase
plan and its common stock purchase and dividend reinvestment plan. The
information in the Registration Statement, Disclosure Package and the Prospectus
insofar as it relates to all outstanding options and restricted stock units and
other rights to acquire securities of the Company as of the dates referred to in
the Registration Statement, the Disclosure Package and the Prospectus, is true
and correct in all material respects.

 

6



--------------------------------------------------------------------------------

(n) The currently outstanding shares of the Company’s capital stock have been
duly authorized and are validly issued, fully paid and non-assessable, and none
of such outstanding shares of the Company’s capital stock has been issued in
violation of any preemptive rights or similar rights of any security holder of
the Company. The holders of the outstanding shares of the Company’s capital
stock are not subject to personal liability solely by reason of being such
holders. All previous offers and sales of the outstanding shares of the
Company’s capital stock, whether described in the Registration Statement,
Disclosure Package, the Prospectus or otherwise, were made in conformity with
applicable federal, state and foreign securities laws. The authorized capital
stock of the Company, including, without limitation, the outstanding Common
Stock and the outstanding options to purchase shares of Common Stock conform in
all material respects with the descriptions thereof in the Registration
Statement, the Disclosure Package and the Prospectus, and such descriptions
conform in all material respects with the instruments defining the same. The
description of the Company’s stock plans, equity compensation plans and other
equity arrangements, and the rights granted thereunder, set forth in the
Registration Statement, the Disclosure Package and the Prospectus accurately and
fairly presents, in all material respects, the information required to be shown
with respect to such plans, arrangements and rights.

(o) There are no contracts, agreements or understandings between the Company or
any of its Subsidiaries and any person granting such person the right to require
the Company to file a registration statement under the Act with respect to any
securities of the Company owned or to be owned by such person or to require the
Company to include such securities in the securities registered pursuant to the
Registration Statement or in any securities being registered pursuant to any
other registration statement filed by the Company under the Act.

(p) No consent, approval, authorization, order, registration, license or permit
of, or filing or registration with, any court, government, governmental agency,
instrumentality or other regulatory body or official is required for the valid
and legal execution, delivery and performance by the Company of this Agreement
and the consummation of the transactions contemplated hereby, except (i) such as
may be required for the registration of the Shares under the Act and the listing
of the Shares on the NYSE Amex Equities, (ii) filings under the Exchange Act, or
(iii) filings required for compliance with the applicable state securities or
Blue Sky laws or the bylaws, rules and other pronouncements of FINRA.

(q) The Common Stock is registered pursuant to Section 12(b) of the Exchange
Act. The issued and outstanding shares of Common Stock are listed on the NYSE
Amex Equities. Neither the Company nor, to the Company’s knowledge, any other
person has taken any action designed to cause, or likely to result in, the
termination of the registration of the Common Stock under the Exchange Act. The
Company has not received any notification that the SEC, the NYSE Amex Equities
or FINRA is contemplating terminating such registration or inclusion. References
to “knowledge” as applicable to the Company or any of its Subsidiaries shall
mean the actual knowledge of the executive officers of the Company or its
Subsidiaries who are named in the Prospectus.

 

7



--------------------------------------------------------------------------------

(r) The statements in the Registration Statement, the Disclosure Package and the
Prospectus, insofar as they are descriptions of or references to contracts,
agreements or other documents, are accurate in all material respects and present
or summarize fairly, in all material respects, the information required to be
disclosed under the Act or the Regulations, and there are no contracts,
agreements or other documents, instruments or transactions of any character
required to be described or referred to in the Registration Statement, the
Disclosure Package or the Prospectus or to be filed as exhibits to the
Registration Statement that have not been so described, referred to or filed, as
required.

(s) Each contract or other instrument (however characterized or described) to
which the Company or any of the Subsidiaries is a party or by which any of their
respective properties or businesses is bound or affected and which is material
to the conduct of the business of the Company or the Subsidiaries, has been duly
and validly executed by the Company or the Subsidiaries, as applicable and, to
the knowledge of the Company, by the other parties thereto. Each such contract
or other instrument is in full force and effect and is enforceable against the
parties thereto in accordance with its terms, except (i) as enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally and subject to applicability of
general principles of equity or (ii) where such unenforceability or
effectiveness would not have a Material Adverse Effect. Neither the Company nor
any of the Subsidiaries is, and to the knowledge of the Company, no other party
thereto is, in default under any such contract or other instrument, and no event
has occurred that, with the lapse of time or the giving of notice, or both,
would constitute a default under any such contract or other instrument, except
where such event or default would not have a Material Adverse Effect. All
necessary consents under such contracts or other instruments to the disclosure
in the Registration Statement, Disclosure Package and the Prospectus with
respect thereto have been obtained.

(t) The consolidated financial statements of the Company (including the notes
thereto) filed as part of, or incorporated by reference in, the Prospectus and
the Registration Statement, the Disclosure Package and the Prospectus present
fairly, in all material respects, the financial position of the Company as of
the respective dates thereof, and the results of operations and cash flows of
the Company for the periods indicated therein, and have been prepared in
conformity with generally accepted accounting principles of the United States.
The supporting notes included in the Registration Statement, the Disclosure
Package and the Prospectus fairly state in all material respects the information
required to be stated therein in relation to the financial statements taken as a
whole.

(u) Since the respective dates as of which information is given, or incorporated
by reference, in the Registration Statement, the Disclosure Package and the
Prospectus, except as otherwise stated therein, there has not been (i) any
Material Adverse Effect; (ii) any material adverse change, loss, reduction,
termination or non-renewal of any material contract to which the Company or any
of its Subsidiaries is a party; (iii) any transaction entered into by the
Company or any of the Subsidiaries not in the ordinary course of its business
that is material to the Company or any Subsidiary; (iv) any dividend or
distribution of any kind declared, paid or made by the Company on its capital
stock, except for and to the extent described in the Registration Statement, the
Disclosure Package and the Prospectus; (v) any liabilities or obligations,
direct or indirect, incurred by the Company or any of the Subsidiaries

 

8



--------------------------------------------------------------------------------

that are material to the Company or any of the Subsidiaries; (vi) any change in
the capitalization of the Company or any of the Subsidiaries, except for
issuances pursuant to the Company’s employee stock option or equity compensation
plans or purchases by the Company’s dividend reinvestment plan; or (vii) any
change in the indebtedness of the Company or any of the Subsidiaries that is
material to the Company or any Subsidiary. Neither the Company nor any of the
Subsidiaries has any contingent liabilities or obligations that are material and
that are not expressly disclosed in the Registration Statement, the Disclosure
Package and the Prospectus.

(v) Neither the Company nor, to the Company’s knowledge, any of its officers,
directors or affiliates has (i) taken, nor shall the Company or such persons
take, directly or indirectly, any action designed to, or that might be
reasonably expected to, cause or result in stabilization or manipulation of the
price of Common Stock, or (ii) since the filing of the Prospectus (A) sold, bid
for, purchased or paid anyone any compensation for soliciting purchases of, the
Shares or (B) paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company, other than
payments to the Underwriters as provided in this Agreement.

(w) The Company and the Subsidiaries have filed with the appropriate federal,
state and local governmental agencies, and all foreign countries and political
subdivisions thereof, all material tax returns that are required to be filed or
have duly obtained extensions of time for the filing thereof and have paid all
material taxes shown on such returns or otherwise due and all material
assessments received by them to the extent that the same have become due.
Neither the Company nor any of the Subsidiaries has executed or filed with any
taxing authority, foreign or domestic, any agreement extending the period for
assessment or collection of any income or other tax and none of them is a party
to any pending action or proceeding by any foreign or domestic governmental
agency for the assessment or collection of taxes, and no claims for assessment
or collection of taxes have been asserted against the Company or any of the
Subsidiaries that would have a Material Adverse Effect.

(x) Each of ParenteBeard LLC and Hein & Associates LLP (i) has given its report
on certain financial statements included as part of or incorporated by reference
in the Registration Statement, the Disclosure Package and the Prospectus, and
(ii) is an independent registered public accounting firm.

(y) Neither the Company nor any of the Subsidiaries is in violation of, or in
default under, any of the terms or provisions of (i) its Certificate or Articles
of Incorporation, as the case may be, or Code of Regulations or Bylaws, as the
case may be, or similar governing instruments, (ii) any indenture, mortgage,
deed of trust, contract, commitment or other agreement or instrument to which it
is a party or by which it or any of its assets or properties is bound or
affected, (iii) any law, rule, regulation, judgment, order or decree of any
government or governmental agency, instrumentality or court, domestic or
foreign, having jurisdiction over it or any of its properties or business, or
(iv) any license, permit, certification, registration, approval, consent or
franchise, except, with respect to clause (ii), (iii) or (iv) above, where any
such default would not reasonably be expected to have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(z) Except as expressly disclosed in the Registration Statement, the Disclosure
Package and the Prospectus, there are no claims, actions, suits, protests,
proceedings, arbitrations, investigations or inquiries pending before, or, to
the Company’s knowledge, threatened or contemplated by, any governmental agency,
instrumentality, court or tribunal, domestic or foreign, or before any private
arbitration tribunal to which the Company or any of the Subsidiaries is or may
be made a party that could reasonably be expected to affect the validity of any
of the outstanding Common Stock, or that, if determined adversely to the Company
or any of the Subsidiaries would result in a Material Adverse Effect, nor to the
Company’s knowledge is there any reasonable basis for any such claim, action,
suit, protest, proceeding, arbitration, investigation or inquiry. There are no
outstanding orders, judgments or decrees of any court, governmental agency,
instrumentality or other tribunal enjoining the Company or any of the
Subsidiaries from, or requiring the Company or any of the Subsidiaries to take
or refrain from taking, any action, or to which the Company or any of the
Subsidiaries or their properties, assets or businesses are bound or subject.

(aa) Each of the Company and the Subsidiaries owns, or possesses adequate rights
to use, or can acquire on reasonable terms, all patents, patent applications,
trademarks, trademark registrations, applications for trademark registration,
trade names, service marks, licenses, inventions, copyrights, know-how
(including any unpatented and/or unpatentable proprietary or confidential
technology, information, systems, design methodologies and devices or procedures
developed or derived from or for the Company’s or the Subsidiaries’ business),
trade secrets, confidential information, processes and formulations and other
proprietary information necessary for, used in, or proposed to be used in, the
conduct of the business of the Company and the Subsidiaries as described in the
Registration Statement, the Disclosure Package and the Prospectus (collectively,
the “Intellectual Property”). Except with respect to that certain coexistence
agreement previously provided to the Representative, to the Company’s knowledge,
neither the Company nor any of the Subsidiaries has infringed, is infringing or
has received any notice of conflict with, the asserted rights of others with
respect to the Intellectual Property that if the subject of an unfavorable
decision, ruling or finding, could have a Material Adverse Effect, and the
Company knows of no reasonable basis therefor. To the knowledge of the Company,
no other parties have infringed upon or are in conflict with any Intellectual
Property owned by the Company or its Subsidiaries. Neither the Company nor any
of the Subsidiaries is a party to, or bound by, any agreement pursuant to which
royalties, honorariums or fees are payable by the Company or any of the
Subsidiaries to any person by reason of the ownership or use of any Intellectual
Property, except for software and computer applications used in the ordinary
course of business.

(bb) Each of the Company and the Subsidiaries has good and marketable title to
all property described in the Registration Statement, the Disclosure Package and
the Prospectus as being owned by it, free and clear of all liens, security
interests, charges or encumbrances and the like, except such as are expressly
described or referred to in the Registration Statement, the Disclosure Package
and the Prospectus or such that do not have a Material Adverse Effect. Except as
otherwise disclosed in the Registration Statement, the Disclosure Package and
the Prospectus, all real and personal property owned and leased by the Company
and the Subsidiaries, as described or referred to in the Registration Statement,
the Disclosure Package and the Prospectus is held by the Company or the
Subsidiaries, as applicable, under valid and enforceable leases.

 

10



--------------------------------------------------------------------------------

Except as disclosed in the Registration Statement, the Disclosure Package and
the Prospectus, the executive offices and facilities of the Company and the
Subsidiaries (the “Premises”), and all operations presently or formerly
conducted thereon by the Company or the Subsidiaries or any predecessors
thereof, are now and, since the Company or the Subsidiaries began to use such
Premises, always have been and, to the knowledge of the Company prior to when
the Company or the Subsidiaries began to use such Premises, always had been, in
compliance with all federal, state and local statutes, ordinances, regulations,
rules, standards and requirements of common law concerning or relating to
industrial hygiene and the protection of health and the environment
(collectively, the “Environmental Laws”), except to the extent that any failure
in such compliance would not have a Material Adverse Effect. To the Company’s
knowledge, there are no conditions on, about, beneath or arising from the
Premises or in close proximity to the Premises or at any other location that
(i) might give rise to liability, the imposition of a statutory lien upon the
Company or any of the Subsidiaries, (ii) require a “Response,” “Removal” or
“Remedial Action,” as defined herein, under any of the Environmental Laws by the
Company or any of the Subsidiaries, or (iii) affect the quality of the
groundwater withdrawn by the Company, and that would have a Material Adverse
Effect, except as described in the Registration Statement, the Disclosure
Package and the Prospectus. Except as expressly described in the Registration
Statement, the Disclosure Package and the Prospectus, and except as will not
have a Material Adverse Effect, (i) neither the Company nor any of the
Subsidiaries has received notice or has knowledge of any claim, demand,
investigation, regulatory action, suit or other action instituted or threatened
against the Company or any of the Subsidiaries or any portion of the Premises or
any parcel in close proximity to the Premises relating to any of the
Environmental Laws and (ii) neither the Company nor any of the Subsidiaries has
received any notice of material violation, citation, complaint, order,
directive, request for information or response thereto, notice letter, demand
letter or compliance schedule to or from any governmental or regulatory agency
arising out of or in connection with “hazardous substances” (as defined by
applicable Environmental Laws) on, about, beneath, arising from or generated at
the Premises, near the Premises or at any other location. As used in this
subsection, the terms “Response,” “Removal,” and “Remedial Action” shall have
the respective meanings assigned to such terms under Sections 101(23)-101(25) of
the Comprehensive Environmental Response, Compensation and Liability Act, as
amended by the Superfund Amendments and Reauthorization Act, 42 U.S.C.
9601(23)-9601(25).

(cc) Each of the Company and the Subsidiaries believes they are insured with
policies in such amounts and with such deductibles and covering such risks as
are generally deemed adequate and customary for their businesses, including, but
not limited to, insurance against accidents, third-party injury or general
liability and insurance covering certain real and personal property owned or
leased by the Company and each of the Subsidiaries against theft, damage,
destruction, acts of vandalism and all other risks customarily insured against.
All policies of insurance insuring the Company or any of the Subsidiaries or
their respective businesses, assets, employees, officers and directors are in
full force and effect; the Company and the Subsidiaries are in compliance with
the terms of such policies and instruments in all material respects; and there
are no claims by the Company or any of the Subsidiaries under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause; and, except as set forth in the
Registration Statement, the Disclosure Package and the Prospectus, neither the
Company nor any of the Subsidiaries has been refused any insurance coverage
sought or applied for. The Company has no reason to

 

11



--------------------------------------------------------------------------------

believe that it or any of the Subsidiaries will not be able (i) to renew its
existing insurance coverage as and when such policies expire or (ii) to obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct its business as now conducted and at no cost that would not result in
a Material Adverse Effect.

(dd) Each of the Company and the Subsidiaries maintain effective internal
control over financial reporting, as such term is defined in Rule 13a-15(f)
under the Exchange Act.

(ee) Each of the Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurances that:
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary in order to
permit preparation of financial statements in accordance with the generally
accepted accounting principles of the United States and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(ff) Except as disclosed in the Registration Statement, the Disclosure Package
and the Prospectus or in any document incorporated by reference therein, since
the end of the Company’s most recent audited fiscal year, there has been (i) no
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (ii) no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.

(gg) The Company is in compliance in all material respects with all currently
effective provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder that are applicable, or will be applicable as
of the Closing Date (as defined herein) and any Option Closing Date (as defined
herein), to the Company.

(hh) The Company, the Subsidiaries and any Related Employer (which for purposes
of this subsection means any entity that, with respect to the Company or any of
the Subsidiaries, is a member of a controlled group of corporations within the
meaning of Section 414(b) of the Internal Revenue Code of 1986, as amended (the
“Code”), is, individually or collectively, a trade or business under common
control within the meaning of Section 414(c) of the Code, or is a member of the
same affiliated service group within the meaning of Section 414(m) of the Code)
have established, maintain, contribute to, are required to contribute to, are a
party to, or are bound by certain pension, retirement, profit-sharing plans,
deferred compensation, bonus, or other incentive plans, or medical, vision,
dental, or other health plans, or life insurance or disability plans, or any
other employee benefit plans, programs, arrangements, agreements, or
understandings (“Plans”), some of which are subject to the Employee Retirement
Income Security Act of 1974, as amended and the rules and regulations thereunder
(“ERISA”). Any disclosure regarding the Plans required under the Act or the
Exchange Act has been made in the Registration Statement, the Disclosure Package
and the Prospectus and the documents incorporated therein. All Plans that are
subject to ERISA are in compliance with ERISA, in all material respects, and, to
the extent a Plan is treated by the Company (or, if applicable, by any
Subsidiary or Related Employer) as satisfying the

 

12



--------------------------------------------------------------------------------

qualification requirements of Section 401(a) of the Code, such Plan is in
compliance with the Code in all material respects and is the subject of a
current favorable determination letter from the Internal Revenue Service as to
its tax qualification, or such Plan has been submitted to the Internal Revenue
Service for an updated determination letter and the Company expects that the
Internal Revenue Service will issue a favorable determination letter with
respect to the Plan. Except as disclosed in the Notes to the Consolidated
Financial Statements included in the Prospectus, no Plan is an employee pension
benefit plan that is subject to Part 3 of Subtitle B of Title I of ERISA, a
defined benefit plan subject to Title IV of ERISA, or a multiemployer plan.
Except as disclosed in the Notes to the Consolidated Financial Statements
included in the Prospectus, none of the Company, the Subsidiaries or any Related
Employer maintains or has maintained retiree life or retiree health insurance
plans that are employee welfare benefit plans providing for continuing benefit
or coverage for any employee or any beneficiary of any employee after such
employee’s termination of employment, except as required by Section 4980B of the
Code or comparable state law, and except as disclosed in the Registration
Statement, the Disclosure Package and the Prospectus. No fiduciary or other
party in interest with respect to any of the Plans has caused any of such Plans
to engage in a prohibited transaction as defined in Section 406 of ERISA and
Section 4975 of the Code. As used in this subsection, the terms “defined benefit
plan,” “employee benefit plan,” “employee pension benefit plan,” “employee
welfare benefit plan,” “fiduciary,” “multiemployer plan” and “party in interest”
shall have the respective meanings assigned to such terms in Section 3 of ERISA.

(ii) No labor dispute exists with the Company’s or the Subsidiaries’ employees,
and to the Company’s knowledge, no such labor dispute is threatened. The Company
currently has no knowledge of any existing or threatened labor disturbance by
the employees of any of the principal suppliers, contractors or customers of the
Company or any of the Subsidiaries that would have a Material Adverse Effect.

(jj) Except as disclosed in the Registration Statement, the Disclosure Package
and the Prospectus, there are no contracts, agreements or understandings between
the Company and/or any person that would give rise to a valid claim against the
Company and/or the Underwriter for a brokerage commission, finder’s fee or other
like payment in connection with the transactions contemplated herein, or in any
contracts, agreements, understandings, payments, arrangements or issuances with
respect to the Company or any of its officers, directors, shareholders,
employees or affiliates that may affect the Underwriter’s compensation as
determined by FINRA.

(kk) The Company is not, and after giving effect to the offering and sale of the
Shares and the application of the proceeds therefor described in the
Registration Statement, the Disclosure Package and the Prospectus will not be,
an “investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended. None
of the Subsidiaries is an “investment company” as defined in the Investment
Company Act of 1940, as amended.

(ll) (i) The Company and the Subsidiaries have received all permits, licenses,
franchises, authorizations, registrations, qualifications and approvals
(collectively, “Permits”) of governmental or regulatory authorities as may be
required to own their properties and conduct their businesses in the manner
described in the Registration Statement, the Disclosure Package

 

13



--------------------------------------------------------------------------------

and the Prospectus subject to such qualifications as may be set forth in the
Registration Statement, the Disclosure Package and the Prospectus, except for
failure to so possess would not have a Material Adverse Effect; (ii) the Company
and the Subsidiaries have fulfilled and performed all of their material
obligations with respect to such Permits, and no event has occurred which allows
or, after notice or lapse of time or both, would allow revocation or termination
thereof or result in any other material impairment of the rights of the holder
of any such Permit, subject in each case to such qualifications as may be set
forth in the Registration Statement, the Disclosure Package and the Prospectus
and except where such non performance or noncompliance would not have a Material
Adverse Effect; and (iii) except as described in the Registration Statement, the
Disclosure Package and the Prospectus, such Permits contain no restrictions that
materially affect the ability of the Company or the Subsidiaries to conduct
their businesses.

(mm) No statement, representation, warranty or covenant made by the Company or
any of the Subsidiaries in this Agreement or in any certificate or document
required by this Agreement to be delivered to the Underwriters is, or as of the
Closing Date or any Option Closing Date will be, inaccurate, untrue or incorrect
in any material respect. No transaction has occurred or is proposed between or
among the Company or any of the Subsidiaries and any of their respective
officers, directors or shareholders or any affiliate of the foregoing that is
required to be described in and is not described in the Registration Statement,
the Disclosure Package and the Prospectus.

(nn) None of the Company, the Subsidiaries, or, to the Company’s knowledge, any
officer, director, employee, partner, agent or other person acting on behalf of
the Company or the Subsidiaries has, directly or indirectly, given or agreed to
give any money, property or similar benefit or consideration to any customer or
supplier (including any employee or agent of any customer or supplier) or
official or employee of any agency or instrumentality of any government (foreign
or domestic) or political party or candidate for office (foreign or domestic) or
any other person who was, is or in the future may be in a position to affect the
Business Conditions of the Company or any of the Subsidiaries or any actual or
proposed business transaction of the Company or any of the Subsidiaries that
(i) could subject the Company or any of the Subsidiaries to any liability
(including, but not limited to, the payment of monetary damages) or penalty in
any civil, criminal or governmental action or proceeding that would have a
Material Adverse Effect or (ii) with respect to the Company, the Subsidiaries or
any officer or director thereof, violates any law, rule or regulation to which
the Company or any of the Subsidiaries is subject.

(oo) The Company’s board of directors has validly appointed an audit committee
whose composition satisfies the requirements of the Exchange Act, and the rules
and regulations of the SEC adopted thereunder as of the Closing Date. The
Company’s audit committee has adopted a charter that satisfies the Exchange Act
and the rules and regulations of the SEC adopted thereunder that are applicable
as of the Closing Date.

 

14



--------------------------------------------------------------------------------

(pp) At the time of filing the Registration Statement and as of the date of the
execution and delivery of this Agreement (with such date being used as the
determination date for purposes hereof), the Company was not and is not an
Ineligible Issuer (as defined in Rule 405 of the Act), without taking into
account any determination by the SEC pursuant to Rule 405 of the Act that it is
not necessary that the Company be considered an Ineligible Issuer.

(qq) Any certificate signed by any officer of the Company or any of the
Subsidiaries in such capacity and delivered to the Representative or to counsel
for the Underwriters pursuant to this Agreement shall be deemed a representation
and warranty by the Company or the Subsidiaries as the case may be, to the
Underwriters as to the matters covered thereby.

2. Representations and Warranties of the Selling Shareholder. The Selling
Shareholder represents and warrants to, and agrees with, the Underwriters and
Company that:

(a) The Selling Shareholder has no reason to believe that the representations
and warranties of the Company in Section 1 of this Agreement are not true and
correct.

(b) The sale of such Shares to be sold by the Selling Shareholder hereunder and
the compliance by the Selling Shareholder with all of the provisions of this
Agreement and the consummation of the transactions herein contemplated will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any statute, indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Selling Shareholder is a party or by which the Selling Shareholder is bound or
to which any of the property or assets of the Selling Shareholder is subject,
nor will such action result in any violation of the provisions of any trust
agreement or declaration of trust of the Selling Shareholder or any statute or
any order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Selling Shareholder or the property of the Selling
Shareholder.

(c) The Selling Shareholder has valid marketable title to the Shares proposed to
be sold by the Selling Shareholder hereunder on such date and full right, power
and authority to enter into this Agreement and to sell, assign, transfer and
deliver such Shares hereunder, free and clear of all voting trust arrangements,
liens, encumbrances, equities, claims and community property rights, except for
the rights of RBS Citizens, N.A.. pursuant to that certain Pledge Agreement
dated as of June 15, 2010 between RBS Citizens, N.A. and the Selling
Shareholder; and upon delivery of and payment for such Shares hereunder, the
Underwriters will acquire valid title thereto, free and clear of all voting
trust arrangements, liens, encumbrances, equities, claims and community property
rights.

(d) The Selling Shareholder is not prompted to sell shares of Common Stock by
any information concerning the Company that is not set forth in the Registration
Statement, the Disclosure Package and the Prospectus.

(e) The Selling Shareholder has not taken and will not take, directly or
indirectly, any action designed to or which might be reasonably expected to
cause or result, under the Exchange Act or otherwise, in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares.

 

15



--------------------------------------------------------------------------------

(f) Certificates in negotiable form representing all of the Shares to be sold by
the Selling Shareholder hereunder have been delivered to the Company’s transfer
agent, Computershare (the “Transfer Agent”); subject to the terms and conditions
of this Agreement, the obligations of the Selling Shareholder hereunder shall
not be terminated by operation of law, by death of the trustee(s) or executor(s)
or the termination of such trust, or by the occurrence of any other event. If
any such trust or estate should be terminated, or if any other event should
occur before the delivery of the Shares by the Selling Shareholder hereunder,
certificates representing the Shares to be sold by the Selling Shareholder shall
be delivered to the Transfer Agent by or on behalf of the Selling Shareholder,
subject to and in accordance with, the terms and conditions of the Agreement.

(g) Each Preliminary Prospectus, only with respect to the Section entitled
Selling Shareholder insofar as it has related to the Selling Shareholder, as of
its date, has not included any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they are made, not
misleading; and the Registration Statement at the Effective Time, and at all
times subsequent thereto, up to the Closing Date (defined below), as the case
may be, (i) the Section entitled Selling Shareholder of the Registration
Statement and the Prospectus and any amendments or supplements thereto as relate
to the Selling Shareholder, contained or will contain all statements that are
required to be stated therein in accordance with the Act and in all material
respects conformed or will in all material respects conform to the requirements
of the Act, and (ii) neither the Registration Statement nor the Prospectus, nor
any amendment or supplement thereto, as to the Section entitled Selling
Shareholder which relates to the Selling Shareholder, included or will include
any untrue statement of a material fact or omitted or will omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading; provided that neither clause (i) nor (ii) shall have any
effect if information has been given by the Selling Shareholder to the Company
and the Underwriter in writing which would eliminate or remedy any such untrue
statement or omission.

(h) Neither the Selling Shareholder nor any person acting on behalf of the
Selling Shareholder (other than, if applicable, the Company and the
Underwriters) has used or referred to or will use or refer to any “free writing
prospectus” as defined in Rule 405 under the Act, relating to the Shares.

3. Purchase and Sale of Firm Shares. On the basis of the representations,
warranties, covenants and agreements contained herein, but subject to the terms
and conditions set forth herein, the Selling Shareholder shall sell the Firm
Shares to the Underwriters at the Offering Price less the Underwriting Discounts
and Commissions shown on the cover page of the Prospectus, and the Underwriters
shall purchase from the Company and the Selling Shareholder on a firm commitment
basis, at the Offering Price less the Underwriting Discounts and Commissions
shown on the cover page of the Prospectus the Firm Shares. The Underwriters
shall offer the Shares to the public as set forth in the Prospectus.

4. Payment and Delivery. The Firm Shares shall be issued in the form of one or
more fully registered global securities (the “Global Securities”) in book-entry
form in such denominations and registered in the name of the nominee of The
Depository Trust Company (“DTC”) and shall be delivered by the Selling
Shareholder through the facilities of DTC for the account of each Underwriter
against payment by such Underwriter on its behalf of the purchase price therefor
by wire transfer of immediately available funds to the account set forth on

 

16



--------------------------------------------------------------------------------

Schedule V hereto (with all costs and expenses incurred by the Underwriters in
connection with such settlement in immediately available funds, including, but
not limited to, interest or cost of funds and expenses, to be borne by the
Selling Shareholder). The closing of the sale and purchase of the Firm Shares
shall be held at the offices of Taft Stettinius & Hollister LLP, 200 Public
Square, Suite 3500, Cleveland, Ohio for the respective accounts of the
Underwriters. Such payment and delivery will be made at 10:00 a.m., Cleveland,
Ohio time, on the third business day after the date of this Agreement or at such
other time on the same or such other date as shall be agreed upon by the Selling
Shareholder and the Underwriters. Such time and date are referred to herein as
the “Closing Date.” The Selling Shareholder shall make the Global Securities
representing the Firm Shares available for examination by the Representative and
counsel for the Underwriters at the Philadelphia correspondent office of the
Transfer Agent not less than one full business day prior to the Closing Date.

5. Option to Purchase Optional Shares.

(a) For the purposes of covering any over-allotments in connection with the
distribution and sale of the Firm Shares as contemplated by the Prospectus,
subject to the terms and conditions herein set forth, the Underwriters are
hereby granted an option by the Selling Shareholder to purchase all or any part
of the Optional Shares (the “Over-allotment Option”). The purchase price to be
paid for the Optional Shares shall be the Offering Price less the Underwriting
Discounts and Commissions shown on the cover page of the Prospectus. The
Over-allotment Option granted hereby may be exercised by the Representative on
behalf of the Underwriters as to all or any part of the Optional Shares at any
time and from time to time within 30 days after the date of the Prospectus. No
Underwriter shall be under any obligation to purchase any Optional Shares prior
to an exercise of the Over-allotment Option.

(b) The Over-allotment Option granted hereby may be exercised by the
Representative on behalf of the Underwriters by giving notice to the Selling
Shareholder by a letter sent by registered or certified mail, postage prepaid,
telex, telegraph, telegram or facsimile (such notice to be effective when
received), addressed as provided in Section 15 hereof, setting forth the number
of Optional Shares to be purchased, the date and time for delivery of and
payment for the Optional Shares and stating that the Optional Shares referred to
therein are to be used for the purpose of covering over-allotments in connection
with the distribution and sale of the Firm Shares. If such notice is given at
least two full business days prior to the Closing Date, the date set forth
therein for such delivery and payment shall be not earlier than the Closing
Date. If such notice is given after such two full business day period, the date
set forth therein for such delivery and payment shall be a date selected by the
Representative not later than five full business days after the exercise of the
Over-allotment Option. The date and time set forth in such a notice is referred
to herein as an “Option Closing Date,” and a closing held pursuant to such a
notice is referred to herein as an “Option Closing.” Upon each exercise of the
Over-allotment Option, and on the basis of the representations, warranties,
covenants and agreements herein contained, and subject to the terms and
conditions herein set forth, the Underwriters shall become severally, but not
jointly obligated to purchase from the Company the number of Optional Shares
specified in each notice of exercise of the Over-allotment Option.

 

17



--------------------------------------------------------------------------------

(c) The Optional Shares shall be issued in the form of one or more fully
registered Global Securities in book-entry form in such denominations and
registered in the name of the nominee of DTC or in such names as the
Representative may request upon at least 48 hours’ prior notice to the Selling
Shareholder, and shall be delivered by the Selling Shareholder through the
facilities of DTC for the respective accounts of the Underwriters, against
payment by such Underwriter on its behalf of the purchase price therefor by wire
transfer of immediately available funds to such accounts designed in Schedule V
(with all costs and expenses incurred by the Underwriter in connection with such
settlement in immediately available funds, including, but not limited to,
interest or cost of funds and expenses, to be borne by the Selling Shareholder).
The closing of the sale and purchase of the Optional Shares shall be held at the
offices of Taft Stettinius & Hollister, LLP, 200 Public Square, Suite 3500,
Cleveland, Ohio for the account of the Underwriter. Such payment and delivery
will be made at 10:00 a.m., Cleveland, Ohio time, on the Option Closing Date.
The Company shall make the Global Securities representing the Optional Shares
available for examination by the Representative and counsel for the Underwriters
at the Philadelphia correspondent office of the Transfer Agent not less than one
full business day prior to the Option Closing Date.

6. Certain Covenants and Agreements of the Company. The Company covenants and
agrees with the Underwriter as follows:

(a) The Company will comply with the requirements of Rule 430B.

(b) The Company will not file with the SEC the Prospectus, any amendment or
supplement to the Prospectus or any amendment to the Registration Statement or
the Disclosure Package, and will not use, authorize, refer to or file any Issuer
Free Writing Prospectus, unless the Representative has received a reasonable
period of time to review any such proposed amendment, supplement or Issuer Free
Writing Prospectus and consented to the filing thereof, such consent not to be
unreasonably withheld or delayed, and will use its reasonable best efforts to
cause any such amendment to the Registration Statement to be declared effective
as promptly as possible. Upon reasonable request of the Representative or
counsel for the Underwriters, the Company will promptly prepare and file with
the SEC, in accordance with the Regulations, any amendments to the Registration
Statement or amendments or supplements to the Prospectus or the Disclosure
Package that may be necessary or advisable in connection with the distribution
of the Shares by the Underwriters and will use their reasonable best efforts to
cause any such amendment to the Registration Statement to be declared effective
as promptly as possible. If required, the Company will file any amendment or
supplement to the Prospectus or the Disclosure Package with the SEC in the
manner and within the time period required by Rule 424(b) or Rule 433 under the
Act. The Company will advise the Representative, promptly after receiving notice
thereof, of the time when the Registration Statement or any amendment thereof
has been filed or declared effective or the Prospectus or the Disclosure
Package, or any amendment or supplement thereto has been filed and will provide
evidence to the Representative of each filing or effectiveness.

(c) The Company will advise the Representative promptly (i) when any
post-effective amendment to the Registration Statement is filed with the SEC
under Rule 462(c) under the Act or otherwise, (ii) when any Rule 462(b)
Registration Statement is filed, (iii) of the receipt of any comments from the
SEC concerning the Registration Statement, (iv) when any post-effective
amendment to the Registration Statement becomes effective, or when any
supplement to the Prospectus or the Disclosure Package or any amended Prospectus
or Disclosure Package

 

18



--------------------------------------------------------------------------------

has been filed, (v) of any request of the SEC for amendment or supplementation
of the Registration Statement, the Disclosure Package or the Prospectus or for
additional information, (vi) during the period when the a prospectus is required
to be delivered under the Act and Regulations (the “Prospectus Delivery
Period”), of the happening of any event as a result of which the Registration
Statement or the Prospectus would include an untrue statement of a material fact
or omit to state a material fact required to be stated therein, or necessary to
make the statements therein, in light of the circumstances in which they are
made, not misleading, (vii) during the Prospectus Delivery Period, of the need
to amend the Registration Statement or supplement the Prospectus to comply with
the Act, (viii) of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement or of any order preventing or
suspending the use of any Preliminary Prospectus or the Prospectus, and (ix) of
the suspension of the approval of the Shares for listing on the NYSE Amex
Equities or the qualification of any of the Shares for offering or sale in any
jurisdiction in which the Underwriter intends to make such offers or sales, or
the initiation or threatening of any proceedings for any of such purposes known
to the Company. The Company will use its reasonable best efforts to prevent the
issuance of any such stop order or of any order preventing or suspending such
use, and if any such order is issued, to obtain as soon as possible the lifting
thereof.

(d) The Company has delivered to the Representative, without charge, as many
copies of each Preliminary Prospectus as the Representative has reasonably
requested. The Company will deliver to the Representative, without charge, such
number of copies of the Registration Statement, the Disclosure Package and the
Prospectus and any supplements or amendments thereto, as the Representative may
reasonably request from time to time during the Prospectus Delivery Period. The
Company hereby consents to the use of such copies of the Disclosure Package and
the Prospectus for purposes permitted by the Act, the Regulations and the
securities or Blue Sky laws of the states or foreign jurisdictions in which the
Shares are offered by the Underwriters and by all dealers to whom Shares may be
sold, both in connection with the offering and sale of the Shares and during the
Prospectus Delivery Period. If requested by the Representative in writing, the
Company will furnish to the Representative at least one original signed copy of
the Registration Statement as originally filed and all amendments and
supplements thereto, whether filed before or after the Effective Date, at least
one copy of all exhibits filed therewith and of all consents and certificates of
experts, and will deliver to the Representative such number of conformed copies
of the Registration Statement, including financial statements and exhibits, and
all amendments thereto, as the Representative may reasonably request.

(e) The Company will comply with the Act, the Regulations, the Exchange Act and
the Exchange Act rules and regulations thereunder so as to permit the
continuation of sales of and dealings in the Shares for as long as may be
necessary to complete the distribution of the Shares as contemplated hereby.

(f) The Company will furnish such information and pay such filing fees and other
expenses as may be required, including the Company’s counsel’s reasonable legal
fees, and otherwise cooperate in the registration or qualification of the
Shares, or exemption therefrom, for offering and sale by the Underwriters and by
dealers under the securities or Blue Sky laws of such jurisdictions in which the
Representative determines to offer the Shares, after consultation with the
Company, and will file such consents to service of process or other documents

 

19



--------------------------------------------------------------------------------

necessary or appropriate in order to effect such registration or qualification;
provided, however, that no such qualification shall be required in any
jurisdiction where, solely as a result thereof, the Company would be subject to
taxation or qualification as a foreign corporation doing business in such
jurisdiction where it is not now so qualified or to take any action which would
subject it to service of process in suits, other than those arising out of the
offering or sale of the Shares, in any jurisdiction where it is not now so
subject. The Company will, from time to time, prepare and file such statements
and reports as are or may be required to continue such qualification in effect
for so long a period as is required under the laws of such jurisdiction for such
offering and sale. The Company will furnish such information and pay such filing
fees and other expenses as may be required, and otherwise cooperate in the
listing of the Shares on the NYSE Amex Equities.

(g) Subject to Section 6(b) hereof, in case of any event occurring at any time
within the Prospectus Delivery Period, as a result of which the Disclosure
Package or the Prospectus, as then amended or supplemented, would contain an
untrue statement of a material fact, or omit to state any material fact
necessary in order to make the statements therein, in light of the circumstances
in which they are made, not misleading, or, if it is necessary at any time to
amend the Disclosure Package or the Prospectus to comply with the Act or the
Regulations or any applicable securities or Blue Sky laws, the Company promptly
will prepare and file with the SEC, and any applicable state and foreign
securities commission, an amendment, supplement or document that will correct
such statement or omission or effect such compliance and will furnish to the
Underwriters such number of copies of such amendments, supplements or documents
(in form and substance satisfactory to the Representative and counsel for the
Underwriters) as the Underwriter may reasonably request. For purposes of this
Section 6(g), the Company will provide such information to the Representative,
the Underwriters’ counsel and counsel to the Company as shall be necessary to
enable such persons to consult with the Company with respect to the need to
amend or supplement the Registration Statement, the Disclosure Package or the
Prospectus or file any document, and shall furnish to the Representative and the
Underwriters’ counsel such further information as each may from time to time
reasonably request.

(h) The Company agrees that, unless it obtains the prior written consent of the
Representative, which consent will not be unreasonably withheld or delayed, it
will not make any offer relating to the Shares that would constitute an Issuer
Free Writing Prospectus or that would otherwise constitute a “free writing
prospectus” (as defined in Rule 405 of the Act) required to be filed by the
Company with the SEC or retained by the Company under Rule 433 of the Act;
provided that the prior written consent of the Representative shall be deemed to
have been given in respect of the free writing prospectuses included in Schedule
II hereto. Any such free writing prospectus consented to by the Representative
is hereinafter referred to as a “Permitted Free Writing Prospectus.” The Company
agrees that (i) it has treated and will treat, as the case may be, each
Permitted Free Writing Prospectus as an Issuer Free Writing Prospectus, and
(ii) has complied and will comply, as the case may be, with the requirements of
Rules 164 and 433 of the Act applicable to any Permitted Free Writing
Prospectus, including in respect of timely filing with the SEC, legending and
record keeping.

 

20



--------------------------------------------------------------------------------

(i) The Company will make generally available to its security holders and the
Representative, as soon as practicable but not later than 45 days after the end
of the period covered thereby, an earnings statement that satisfies the
provisions of Section 11(a) of the Act and Rule 158 promulgated thereunder and
cover a period of at least 12 months beginning with the Company’s first fiscal
quarter occurring after the “effective date” (as defined in Rule 158) of the
Registration Statement); provided, however, that the Company shall have
satisfied its obligations under this Section 6(i) if it timely files its Annual
Report on Form 10-K for the fiscal year next ending after such effective date.

(j) Prior to the Closing Date, the Company will issue no press release or other
communications directly or indirectly and hold no press conference with respect
to the offering of the Shares without the prior written consent of the
Representative unless in the judgment of the Company, after consultation with
its counsel and after notification to the Representative, such press release or
communication is required by law.

(k) For a period of three years from the date hereof, the Company will deliver
to the Representative: (i) a copy of each report or document, including, without
limitation, reports on Forms 8-K, 10-K and 10-Q (or such similar forms as may be
designated by the SEC), proxy statements, registration statements and any
exhibits thereto, filed or furnished to the SEC or any securities exchange or
FINRA, on the date each such report or document is so filed or furnished;
(ii) as soon as practicable, copies of any reports or communications (financial
or other) of the Company mailed to its security holders; and (iii) every
material press release in respect of the Company or its affairs that is released
or prepared by the Company; provided, however, that no reports or documents need
to be furnished to the extent they have been filed with the SEC and are publicly
available on EDGAR.

(l) During the course of the distribution of the Shares, the Company and the
Subsidiaries will not and the Company shall cause its officers and directors not
to, (i) take, directly or indirectly, any action designed to, or that could
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Stock or (ii) sell, bid for, purchase or pay anyone any
compensation for soliciting purchases of, the Shares.

(m) During the period commencing on the date hereof and ending on the 90th day
following the date of the Prospectus, the Company will not, without the prior
written consent of the Representative, directly or indirectly, sell, offer,
contract or grant any options to sell, pledge, transfer or establish an open
“put equivalent position” within the meaning of Rule 16a-1(h) under the Exchange
Act or liquidate or decrease a “call equivalent position” within the meaning of
Rule 16a-1(b) under the Exchange Act, or otherwise dispose of or transfer (or
enter into any transaction which is designed to, or would reasonably be expected
to, result in the disposition of, or announce the offering of, or file any
registration statement under the Act in respect of, any Common Stock, options or
warrants to acquire Common Stock or securities exchangeable or exercisable for
or convertible into Common Stock (other than as contemplated by this Agreement
with respect to the Shares), provided, however, that the Company may issue
Common Stock pursuant to this Agreement, pursuant to the Agreement by and
between the United States Power Fund and the Company dated April 17, 2012, and
under any stock option, equity compensation or other stock plan or arrangement,
common share purchase and dividend reinvestment plan described in or filed as an
exhibit to the Registration Statement, the Disclosure Package or the Prospectus,
may file registration statements on Form S-8 or amend its registration on Form
S-3, and may enter into an agreement to issue Common Stock if the consummation
of the transaction contemplated by such agreement is subject to the approval of
a state public utility

 

21



--------------------------------------------------------------------------------

regulatory commission, and provided that no Common Stock is issued pursuant to
such agreement during the 90-day restricted period referred to above.
Notwithstanding anything contained in this Section 6(n) to the contrary, if
(A) during the last 17 days of the 90-day period referenced above, the Company
issues an earnings release or material news or material event relating to the
Company occurs; or (B) prior to the expiration of the 90-day period referenced
above, the Company announces that it will release earnings results during the
16-day period beginning on the last day of such 90-day period, the restrictions
imposed by this Section 6(n) shall continue to apply until the expiration of the
18-day period beginning on the issuance of the earnings release or the
occurrence of the materials news or material event.

(n) For a period of three years from the Effective Date (or for such shorter
period that any shares of Common Stock remain outstanding), the Company will use
all reasonable efforts to maintain the listing of the Common Stock (including,
without limitation, the Shares) on the NYSE Amex Equities or on a national
securities exchange, except for any failure to maintain such listing resulting
from a sale of all or substantially all of the property and assets of the
Company or a merger, consolidation or other business combination transaction
pursuant to which the Company is not the continuing or surviving entity of such
merger, consolidation or transaction.

(o) The Company shall, at its sole cost and expense, supply and deliver to the
Representative and the Underwriters’ counsel, within a reasonable period from
the Closing Date, up to four sets of transaction binders in such form and
content as the Underwriter reasonably requests.

7. Certain Covenants and Agreements of the Selling Shareholder. The Selling
Shareholder covenants and agrees with the Underwriters as follows:

(a) Not to (and to cause its affiliates, partners or agents not to) take,
directly or indirectly, any action which is designed to stabilize or manipulate
or which constitutes or which might reasonably be expected to cause or result in
stabilization or manipulation of the price of any security of the Company or
facilitate the sale or resale of the Shares.

(b) During the period commencing on the date hereof and ending on the 90th day
following the date of the Prospectus, the Selling Shareholder will not, without
the prior written consent of the Representative, directly or indirectly, sell,
offer, contract or grant any options to sell, pledge, transfer or establish an
open “put equivalent position” within the meaning of Rule 16a-1(h) under the
Exchange Act or liquidate or decrease a “call equivalent position” within the
meaning of Rule 16a-1(b) under the Exchange Act, or otherwise dispose of or
transfer (or enter into any transaction which is designed to, or would
reasonably be expected to, result in the disposition of, or announce the
offering of, or file any registration statement under the Act in respect of, any
shares of Common Stock, options or warrants to acquire shares of Common Stock or
securities exchangeable or exercisable for or convertible into Common Stock
(other than as contemplated by this Agreement with respect to the Shares). The
foregoing sentence shall not apply to (i) the issuance of Common Stock upon the
exercise of an option or warrant or the conversion of a security outstanding on
the date hereof and referred to in the Registration Statement; (ii) the pledge
by the Selling Shareholder of Common Stock to a financial institution in
connection with a bona fide financing transaction; or (iii) transfers of Common
Stock to

 

22



--------------------------------------------------------------------------------

immediate family members or trusts for the benefit of such family members,
provided such transferee enters into a similar lock-up agreement. Furthermore,
the Selling Shareholder has agreed and consented to the entry of stop transfer
instructions with the Transfer Agent against the transfer of the securities held
by the Selling Shareholder except in compliance with the foregoing restrictions.
Notwithstanding anything contained in this Section 7(b) to the contrary, if
(A) during the last 17 days of the 90-day period referenced above, the Company
issues an earnings release or material news or material event relating to the
Company occurs; or (B) prior to the expiration of the 90-day period referenced
above, the Company announces that it will release earnings results during the
16-day period beginning on the last day of such 90-day period, the restrictions
imposed by this Section 7(b) shall continue to apply until the expiration of the
18-day period beginning on the issuance of the earnings release or the
occurrence of the materials news or material event.

(c) The Selling Shareholder will pay or will cause to be paid all transfer
taxes, stamp duties and other similar taxes with respect to the Shares, if any,
to be sold by such Selling Shareholder.

8. Payment of Fees and Expenses by the Company and the Selling Shareholder.

(a) Whether or not the transactions contemplated by this Agreement are
consummated and regardless of the reason that this Agreement is terminated, the
Company will pay or cause to be paid, and bear or cause to be borne, all costs
and expenses incident to the performance of the obligations of the Company under
this Agreement, including: (i) the fees and expenses of the accountants and
counsel for the Company incurred in the preparation of the Registration
Statement and any post-effective amendments thereto (including financial
statements and exhibits), the Disclosure Package, any Preliminary Prospectuses
and the Prospectus and any amendments or supplements thereto; (ii) printing and
mailing expenses associated with the Registration Statement and any
post-effective amendments thereto, the Disclosure Package, any Preliminary
Prospectus, the Prospectus, this Agreement and any related documents and any
Blue Sky memorandum (any supplement thereto); (iii) the costs and expenses
(other than fees and expenses of the Underwriters’ counsel) incident to the
authentication, issuance, sale and delivery of the Shares to the Underwriters;
(iv) the fees, expenses and all other costs of qualifying the Shares for sale
under the securities or Blue Sky laws of those states in which the Shares are to
be offered or sold; (v) the fees, expenses and other costs of, or incident to,
securing any review or approvals by or from FINRA, (other than the fees and
expenses of the Underwriters’ counsel); (vi) the filing fees of the SEC;
(vii) the cost of furnishing to the Representative copies of the Registration
Statement, any Issuer Free Writing Prospectuses, any Preliminary Prospectuses
and Prospectuses as herein provided; (viii) if applicable, the Company’s travel
expenses in connection with meetings with the brokerage community and
institutional investors; (ix) the costs and expenses associated with settlement
in same day funds (including, but not limited to, interest or cost of funds
expenses), if desired by the Company; (x) any fees or costs payable to the NYSE
Amex Equities as a result of the offering; (xi) the cost of preparing, issuing
and delivery to the Underwriter through the facilities of DTC of any
certificates evidencing the Shares; (xii) the costs and charges of the Transfer
Agent; (xiii) the reasonable costs of advertising the offering; and (xiv) all
other costs and expenses reasonably incident to the performance of the Company’s
obligations hereunder that are not otherwise specifically provided for in this
Section 8(a); provided, however, the Underwriters shall be responsible for their
out-of-pocket expenses, including the fees and expenses of the Underwriters’
counsel and expenses associated with meetings with the brokerage community and
institutional investors, other than the Company’s travel expenses, postage,
facsimile and telephone charges.

 

23



--------------------------------------------------------------------------------

(b) Subject to the closing of the sale and purchase of the Firm Shares, the
Representative shall be entitled to reimbursement from the Company of a
non-accountable expense allowance equal to $100,000 (the “Non-Accountable
Expense Allowance”). The Representative shall be entitled to withhold this
allowance on the Closing Date related to the purchase of the Firm Shares.
Whether or not the transactions contemplated by this Agreement are consummated
and regardless of the reason that this Agreement is terminated, the Selling
Shareholder will pay or cause to be paid, and bear or caused to be borne, all
costs and expenses incident to the performance of the obligations of such
Selling Shareholder under this Agreement, including: (i) any fees and expenses
of counsel for the Selling Shareholder; and (ii) all expenses, stamp duties,
transfer taxes and other taxes and duties incident to the sale and delivery of
the Shares to be sold by the Selling Shareholder.

(c) If (i) the Underwriters are willing to proceed with the offering, and the
transactions contemplated by this Agreement are not consummated because the
Company and/or the Selling Shareholder elect not to proceed with the offering
for any reason or (ii) the Representative terminates this Agreement pursuant to
Section 12 hereof, then the Selling Shareholder will reimburse the Underwriters
for their accountable out-of-pocket expenses relating to the offering (including
but not limited to reasonable fees and disbursements to their counsel);
provided, however, that such reimbursement shall not exceed $100,000. If the
Selling Shareholder fails to pay such expenses to the Representative within ten
(10) days of the determination not to proceed with the offering as set forth
above, the Company shall pay the amounts due to Representative under this
Section 8(c) within ten (10) days of written notice from the Representative. The
Representative shall present a reasonable accounting of all expenses for which
reimbursement is claimed hereunder.

9. Conditions of Underwriters’ Obligations. The obligation of each Underwriter
to purchase and pay for the Firm Shares that it has agreed to purchase hereunder
on the Closing Date, and to purchase and pay for any Optional Shares as to which
it exercises its right to purchase under Section 5 on an Option Closing Date, is
subject at the date hereof, the Closing Date and any Option Closing Date to the
continuing accuracy and fulfillment of the representations and warranties of the
Company and the Selling Shareholder, to the performance by the Company and the
Selling Shareholder of their covenants and obligations hereunder, and to the
following additional conditions:

(a) The Preliminary Prospectus and the Prospectus shall have been filed with the
SEC pursuant to Rule 424(b) of the Regulations within the applicable time period
prescribed for such filing by the Regulations. The Company shall have filed any
material required to be filed by the Company with the SEC in the manner and
within the time period required by Rule 433 of the Regulations, including any
Issuer Free Writing Prospectus and any Other Free Writing Prospectus.

 

24



--------------------------------------------------------------------------------

(b) If the Company elects to rely upon Rule 462(b), the Company shall file a
Rule 462(b) Registration Statement with the SEC in compliance with Rule 462(b)
by 10:00 P.M., Washington D.C. time, on the date of this Agreement, and the
Company shall at the time of filing either pay to the SEC the filing fee for the
Rule 462(b) Registration Statement or give irrevocable instructions for the
payment of such fee pursuant to Rule 111(b) under the Act.

(c) On or prior to the Closing Date or any Option Closing Date, as the case may
be, no stop order or other order preventing or suspending the effectiveness of
the Registration Statement (including any document incorporated by reference
therein), the 462(b) Registration or any post-effective amendment to the
Registration Statement or the sale of any of the Shares shall have been issued
under the Act or any state or foreign securities law, and no proceedings for
that purpose shall have been initiated or shall be pending or, to the
Representative’s knowledge or the knowledge of the Company, shall be
contemplated by the SEC or by any authority in any state in which the
Representative offers the Shares. Any request on the part of the SEC or any
state or foreign securities authority for additional information shall have been
complied with to the reasonable satisfaction of counsel for the Underwriters.

(d) All corporate proceedings and other matters incident to the authorization,
form and validity of this Agreement, the Shares and the form of the Registration
Statement, the Disclosure Package and the Prospectus, and all other legal
matters relating to this Agreement and the transactions contemplated hereby
shall be satisfactory in all material respects to counsel for the Underwriters.
The Company and the Selling Shareholder shall have furnished to such counsel all
documents and information that they may have reasonably requested to enable them
to pass upon such matters. The Representative shall have received from the
Underwriters’ counsel, Taft Stettinius & Hollister, LLP, an opinion, dated as of
the Closing Date and any Option Closing Date, as the case may be, and addressed
to the Representative individually and as representative of the Underwriters,
which opinion shall be satisfactory in all respects to the Representative.

(e) The Representative shall have received a copy of an executed Lock-up
Agreement from each of the persons listed on Schedule IV hereto, and the Company
shall have issued appropriate stop transfer instructions to the transfer agent
and shall have delivered a copy of such instructions to the Representative.

(f) On the Closing Date and any Option Closing Date, there shall have been
delivered to the Representative the opinion of Kohrman Jackson & Krantz PLL,
counsel for the Company and the Selling Shareholder, dated as of such date and
addressed to the Representative individually and as representative of the
Underwriters to the effect set forth in Exhibit B hereto or to such effect as is
otherwise reasonably satisfactory to the Representative.

(g) At the Closing Date and any Option Closing Date: (i) the Registration
Statement and any post-effective amendment thereto and the Disclosure Package
and the Prospectus and any amendments or supplements thereto shall contain all
statements that are required to be stated therein in accordance with the Act and
Regulations shall conform to the requirements of the Act and the Regulations in
all material respects, and none of the Registration Statement nor any
post-effective amendment thereto, the Disclosure Package or the Prospectus and
any amendments or supplements thereto shall contain any untrue statement of a
material fact

 

25



--------------------------------------------------------------------------------

or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances in which they are
made, not misleading; (ii) since the respective dates as of which information is
given in the Registration Statement, the Disclosure Package and the Prospectus
and any amendments or supplements thereto, except as otherwise stated therein,
there shall have been no material adverse change in the Business Conditions of
the Company or the Subsidiaries from that set forth therein, whether or not
arising in the ordinary course of business; (iii) since the respective dates as
of which information is given in the Registration Statement, the Disclosure
Package and the Prospectus or any amendment or supplement thereto, there shall
have been no event or transaction, contract or agreement entered into by the
Company or any of the Subsidiaries other than in the ordinary course of business
and as set forth in the Registration Statement, the Disclosure Package or the
Prospectus, that has not been, but would be required to be, set forth in the
Registration Statement, the Disclosure Package or the Prospectus; (iv) since the
respective dates as of which information is given in the Registration Statement
and any post-effective amendment thereto and the Disclosure Package and the
Prospectus and any amendments or supplements thereto, there shall have been no
material adverse change, loss, reduction, termination or non-renewal of any
contract to which the Company or any of the Subsidiaries is a party, that has
not been, but would be required to be set forth in the Registration Statement
the Disclosure Package or the Prospectus and which would have a Material Adverse
Effect; and (v) no action, suit or proceeding at law or in equity shall be
pending or threatened against the Company or any of the Subsidiaries that would
be required to be set forth in the Disclosure Package or the Prospectus, other
than as set forth therein, and except as set forth in the Prospectus, no
proceedings (other than proceedings pending before a public utilities commission
on the date hereof) shall be pending or threatened against or directly affecting
the Company or any of the Subsidiaries before or by any federal, state or other
commission, board or administrative agency wherein an unfavorable decision,
ruling or finding would have a Material Adverse Effect.

(h) The Representative shall have received at the Closing Date and any Option
Closing Date certificates of the Chief Executive Officer and the Chief Financial
Officer of the Company dated, as of the date of the Closing Date or Option
Closing Date, as the case may be, and addressed to the Representative
individually and as representative of the Underwriters to the effect that
(i) the representations and warranties of the Company in this Agreement are true
and correct, as if made at and as of the Closing Date or the Option Closing
Date, as the case may be, and that the Company has complied with all the
agreements, fulfilled all the covenants and satisfied all the conditions on its
part to be performed, fulfilled or satisfied at or prior to the Closing Date or
the Option Closing Date, as the case may be, and (ii) the signers of the
certificate have carefully examined the Registration Statement, the Disclosure
Package and the Prospectus and any amendments or supplements thereto, and the
conditions set forth in Section 9 hereof have been satisfied.

(i) At the time this Agreement is executed and at the Closing Date and any
Option Closing Date, as the case may be, each of ParenteBeard LLC and Hein &
Associates LLP shall have furnished to the Representative on behalf of the
Underwriters, at the request of the Company, letters, dated the respective dates
of delivery thereof, and addressed to the Representative on behalf of the
Underwriters, in form and substance reasonably satisfactory to the
Representative in all respects (including, without limitation, the non-material
nature of the changes or decreases, if any, referred to in clause (iii) below):

 

26



--------------------------------------------------------------------------------

(i) confirming it is an independent certified public accounting firm within the
meaning of the Act and the Regulations, and stating that the section of the
Registration Statement under the caption “Experts” is correct insofar as it
relates to it;

(ii) stating that, in its opinion, the consolidated financial statements,
schedules and notes of the Company audited by it and included in the
Registration Statement comply as to form in all material respects with the
applicable accounting requirements of the Act and the Regulations;

(iii) for ParenteBeard LLC only, stating that, on the basis of specified
procedures, which included a reading of the latest available unaudited interim
consolidated financial statements of the Company (with an indication of the date
of the latest available unaudited interim financial statements), a reading of
the minutes of the meetings of the shareholders and the Boards of Directors of
the Company and the Subsidiaries and the Audit, Corporate Governance and
Nominating, and Compensation Committees of such Boards and inquiries to certain
officers and other employees of the Company and the Subsidiaries responsible for
operational, financial and accounting matters and other specified procedures and
inquiries, nothing has come to their attention that, except as specified in
their letter, would cause them to believe (x) that at a specified date not more
than five business days prior to the date of such letter, there was any change
in the capital stock or increase in long-term debt of the Company (other than
increases that the Registration Statement disclosed have occurred or may occur),
in each case, as compared with the amounts shown in the Company’s December 31,
2011 audited balance sheets or any later dated Company balance sheet included in
the Registration Statement or (y) that for the periods from and including
January 1, 2012 to the date of the latest available unaudited financial
statements of the Company, if any, there were any decreases, as compared to the
corresponding periods in the prior year, in operating income or total or per
share amounts of net income, except in all instances for changes, decreases or
increases that the Registration Statement discloses have occurred or may occur.

(iv) stating that they have compared specific dollar amounts (or percentages
derived from such dollar amounts), numbers of shares and other numerical data
and financial information set forth in the Registration Statement that have been
reasonably specified by the Representative prior to the date of this Agreement
(in each case to the extent that such dollar amounts, percentages and other
information is derived from the general accounting records subject to the
internal controls of the Company’s or the Subsidiaries’ accounting systems, or
has been derived directly from such accounting records by analysis or comparison
or has been derived from other records and analyses maintained or prepared by
the Company or the Subsidiaries) with the results obtained from the application
of readings, inquiries and other appropriate procedures set forth in the letter,
and found them to be in agreement. All financial statements and schedules
included in material incorporated by reference into the Prospectus shall be
deemed included in the Registration Statement for purposes of this subsection.

(v) provided, that the letter delivered on the Closing Date or the Option
Closing Date, as the case may be, shall use a “cut-off” date no more than five
business days prior to such Closing Date or such Option Closing Date, as the
case may be.

 

27



--------------------------------------------------------------------------------

(j) All corporate and other proceedings and other matters incident to the
authorization, form and validity of this Agreement and the form of the
Registration Statement and Prospectus and all other legal matters related to
this Agreement and the transactions contemplated hereby shall be reasonably
satisfactory in all respects to counsel to the Underwriters. The Company shall
have furnished to such counsel all documents and information that they shall
have reasonably requested to enable them to pass upon such matters.

(k) FINRA shall have confirmed that it has not raised any objection with respect
to the fairness and reasonableness of the underwriting terms and arrangements.

(l) The Shares shall have been included for listing on the NYSE Amex Equities.

(m) At the Closing Date and any Option Closing Date, the Representative shall
have been furnished such additional documents, information and certificates as
they shall have reasonably requested.

All such opinions, certificates, letters and documents shall be in compliance
with the provisions hereof only if they are reasonably satisfactory in form and
substance to the Representative and the Underwriters’ counsel. The Company and
the Selling Shareholder, respectively, shall furnish the Representative with
such conformed copies of such opinions, certificates, letters and other
documents as it shall reasonably request. If any condition to the Underwriters’
obligations hereunder to be fulfilled prior to or at the Closing Date or any
Option Closing Date, as the case may be, is not fulfilled, the Representative on
behalf of the Underwriters may terminate this Agreement with respect to the
Closing Date or such Option Closing Date, as applicable, or, if it so elects,
waive any such conditions which have not been fulfilled or extend the time for
their fulfillment. Any such termination shall be without liability of the
Underwriters to the Company and Selling Shareholders.

10. Indemnification and Contribution.

(a) The Company shall indemnify and hold harmless each Underwriter, and each
person, if any, who controls each Underwriter within the meaning of the Act and
the Exchange Act, against any and all loss, liability, claim, damage and expense
whatsoever, including, but not limited to, any and all reasonable expenses
incurred in investigating, preparing or defending against any litigation,
commenced or threatened, or any claim whatsoever or in connection with any
investigation or inquiry of, or action or proceeding that may be brought
against, the respective indemnified parties, arising out of or based upon any
breach of the representations and warranties of the Company made in this
Agreement or any untrue statements or alleged untrue statements of material fact
contained in the Registration Statement, any Preliminary Prospectus, the
Disclosure Package or the Prospectus, any application or other document filed in
any jurisdiction in order to qualify all or any part of the Shares under the
securities laws thereof or filed with the SEC or FINRA (in this Section 10
collectively called “application”), or the omission or alleged omission from any
of the foregoing of a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances in which they are
made, not misleading; provided, however, that the foregoing indemnity shall not
apply in respect of any statement or omission made in reliance upon and in

 

28



--------------------------------------------------------------------------------

conformity with written information furnished to the Company by such Underwriter
expressly for use in any Preliminary Prospectus, the Registration Statement or
Prospectus, or any amendment or supplement thereto, or in any application or in
any communication to the SEC, as the case may be and provided further that the
foregoing indemnification with respect to any Preliminary Prospectus shall not
inure to the benefit of such Underwriter if a copy of the Prospectus (as then
amended and supplemented) was not sent or given by or on behalf of such
Underwriter to the person asserting any losses, claims, damages or liabilities,
and if the Prospectus (as amended and supplemented) would have cured the defect
giving rise to such losses, claims, damages or liabilities. The obligations of
the Company under this Section 10(a) will be in addition to any liability the
Company may otherwise have. The indemnification obligations of the Company and
the Selling Shareholder shall be several and not joint.

(b) The Selling Shareholder shall indemnify and hold harmless each Underwriter,
and each person, if any, who controls each Underwriter within the meaning of the
Act and the Exchange Act against any and all loss, liability, claim, damage and
expense whatsoever, including, but not limited to, any and all reasonable
expenses incurred in investigating, preparing or defending against any
litigation, commenced or threatened, or any claim whatsoever or in connection
with any investigation or inquiry of, or action or proceeding that may be
brought against, the respective indemnified parties, arising out of or based
upon any breach of the representations and warranties of the Selling Shareholder
made in this Agreement or any untrue statements or alleged untrue statements of
material fact contained in the Registration Statement, any Preliminary
Prospectus, the Disclosure Package or the Prospectus, any application or other
document filed in any jurisdiction in order to qualify all or any part of the
Shares under the securities laws thereof or filed with the SEC or FINRA (in this
Section 10 collectively called “application”), or the omission or alleged
omission from any of the foregoing of a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances in which they are made, not misleading, but only with respect to
any and all loss, liability, claim, damage or expense resulting from statements
or omissions, or alleged statements or omissions, if any, made in any
Preliminary Prospectus, the Disclosure Package, the Registration Statement or
the Prospectus or any amendment or supplement thereof or any application or in
any communication to the SEC in reliance upon, and in conformity with written
information furnished to each Underwriter by such Selling Shareholder expressly
for use in any Preliminary Prospectus, the Disclosure Package, the Registration
Statement or the Prospectus or any amendment or supplement thereof, or any
application or in any communication to the SEC, as the case may be and provided
further that the foregoing indemnification with respect to any Preliminary
Prospectus shall not inure to the benefit of the Underwriter if a copy of the
Prospectus (as then amended and supplemented) was not sent or given by or on
behalf of the Underwriter to the person asserting any losses, claims, damages or
liabilities, and if the Prospectus (as amended and supplemented) would have
cured the defect giving rise to such losses, claims, damages or liabilities. The
obligations of each Selling Shareholder under this Section 10(b) will be in
addition to any liability such Selling Shareholder may otherwise have. The
indemnification obligations of the Company and the Selling Shareholder shall be
several and not joint.

(c) Each Underwriter severally and not jointly shall indemnify and hold harmless
the Company, the Selling Shareholder, each of the directors of the Company, each
of the officers of the Company who shall have signed the Registration Statement,
and each other

 

29



--------------------------------------------------------------------------------

person, if any, who controls the Company or the Selling Shareholder within the
meaning of the Act and the Exchange Act, to the same extent as the foregoing
indemnities from the Company and the Selling Shareholder to the Underwriters,
but only with respect to any and all loss, liability, claim, damage or expense
resulting from statements or omissions, or alleged statements or omissions, if
any, made in any Preliminary Prospectus, the Disclosure Package, the
Registration Statement or the Prospectus or any amendment or supplement thereof
or any application or in any communication to the SEC in reliance upon, and in
conformity with written information furnished to the Company and the Selling
Shareholder by any Underwriter through the Representative expressly for use in
any Preliminary Prospectus, the Disclosure Package, the Registration Statement
or the Prospectus or any amendment or supplement thereof, or any application or
in any communication to the SEC, as the case may be. The obligations of each
Underwriter under this Section 10(c) will be in addition to any liability which
such Underwriter may otherwise have.

(d) If any action, inquiry, investigation or proceeding is brought against any
person in respect of which indemnification may be sought pursuant to
Section 10(a), (b) or (c) hereof, such person (hereinafter called the
“indemnified party”) shall, promptly after notification of, or receipt of
service of process for, such action, inquiry, investigation or proceeding,
notify in writing the party or parties against whom indemnification is to be
sought (hereinafter called the “indemnifying party”) of the institution of such
action, inquiry, investigation or proceeding. The indemnifying party, upon the
request of the indemnified party, shall assume the defense of such action,
inquiry, investigation or proceeding, including, without limitation, the
employment of counsel (reasonably satisfactory to such indemnified party) and
payment of expenses. No indemnification provided for in this Section 10 shall be
available to any indemnified party who shall fail to give such notice if the
indemnifying party does not have knowledge of such action, inquiry,
investigation or proceeding to the extent that such indemnifying party has been
materially prejudiced by the failure to give such notice, but the omission to so
notify the indemnifying party shall not relieve the indemnifying party otherwise
than under this Section 10. Such indemnified party shall have the right to
employ its or their own counsel in any such case, but the fees and expenses of
such counsel shall be at the expense of such indemnified party unless the
employment of such counsel shall have been authorized in writing by the
indemnifying party in connection with the defense of such action or if the
indemnifying party shall not have, within a reasonable period of time in light
of the circumstances, employed counsel reasonably satisfactory to the
indemnified party, to have charge of the defense of such action, inquiry,
investigation or proceeding or if such indemnified party or parties shall have
been advised by counsel that there may be a conflict between the positions of
the indemnifying party or parties and of the indemnified party or parties or
that there may be legal defenses available to such indemnified party or parties
different from or in addition to those available to the indemnifying party or
parties, in any of which events the indemnified party or parties shall be
entitled to select counsel to conduct the defense to the extent determined by
such counsel to be necessary to protect the interests of the indemnified party
or parties, and the reasonable fees and expenses of such counsel shall be borne
by the indemnifying party. The indemnifying party shall be responsible for the
fees and disbursements of only one such counsel so engaged by the indemnified
party or parties as a group. Expenses covered by the indemnification in this
Section 10 shall be paid by the indemnifying party promptly after written
request is submitted by the indemnified party. In the event that it is
determined that the indemnified party was not entitled to receive payments for
expenses pursuant to this Section 10, the indemnified party shall

 

30



--------------------------------------------------------------------------------

return all sums that have been paid pursuant hereto. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement includes an
unconditional release of such indemnified party from all liability on any claims
that are the subject matter of such action. Anything in this Section 10 to the
contrary notwithstanding an indemnifying party shall not be liable for any
settlement of a claim affected without its written consent, which consent shall
not be unreasonably withheld.

(e) If the indemnification provided for in this Section 10 is unavailable or
insufficient to hold harmless an indemnified party under Section 10(a), (b) or
(c) hereof in respect of any losses, liabilities, claims, damages or expenses
(or actions, inquiries, investigations or proceedings in respect thereof)
referred to therein, except by reason of the failure to give notice as required
in Section 10(d) hereof (provided that the indemnifying party does not have
knowledge of the action, inquiry, investigation or proceeding and to the extent
such party has been materially prejudiced by the failure to give such notice),
then each indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, liabilities, claims, damages
or expenses (or actions, inquiries, investigations or proceedings in respect
thereof) in such proportion as is appropriate to reflect the relative benefits
received by the Company, the Selling Shareholder, and the Underwriters from the
offering of the Shares. If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law, then each indemnifying
party shall contribute to such amount paid or payable by such indemnified party
in such proportion as is appropriate to reflect not only such relative benefits
but also the relative fault of the Company, the Selling Shareholder, and the
Underwriters in connection with the statements or omissions which resulted in
such losses, liabilities, claims or expenses (or actions, inquiries,
investigations or proceedings in respect thereof), as well as any other relevant
equitable considerations. The relative benefits received by the Company and the
Selling Shareholder shall be deemed to be equal to the total net proceeds from
the offering (before deducting expenses) received by them, respectively, and
benefits received by the Underwriters shall be deemed to be equal to the total
underwriting discounts and commissions, in each case as set forth on the cover
page of the Prospectus. The relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company, the Selling Shareholder, or the
Underwriters and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

The Company, the Selling Shareholder, and the Underwriters agree that it would
not be just and equitable if contributions to this Section 10(e) were determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to above in this Section 10(e).
The amount paid or payable by an indemnified party as a result of the losses,
liabilities, claims, damages or expenses (or actions, inquiries, investigations
or proceedings in respect thereof) referred to above in this Section 10(e) shall
be deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 10(e), (i) no
Underwriter shall not be required to contribute any amount in excess of the
underwriting discounts and commissions applicable to the Shares purchased by
such Underwriter, and (ii) no person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

31



--------------------------------------------------------------------------------

11. Representations and Agreements to Survive Delivery. Except as the context
otherwise requires, all representations, warranties and agreements contained in
this Agreement shall be deemed to be representations, warranties and agreements
at the Closing Date and any Option Closing Date. All such representations,
warranties and agreements of the Underwriters, the Company, and the Selling
Shareholder, including, without limitation, the indemnity and contribution
agreements contained in Section 10 hereof and the agreements contained in
Sections 8, 11 and 12 hereof, shall remain operative and in full force and
effect regardless of any investigation made by or on behalf of the Underwriter
or any controlling person, and shall survive delivery of the Shares and
termination of this Agreement, whether before or after the Closing Date or any
Option Closing Date.

12. Effective Date of This Agreement and Termination Hereof.

(a) This Agreement shall become effective at 10:00 a.m., Cleveland, Ohio time,
on the first business day following the Effective Time or at the time of the
public offering by the Underwriters of the Shares, whichever is earlier, except
that the provisions of Sections 8, 10, 11 and 12 hereof shall be effective upon
execution hereof. The time of the public offering, for the purpose of this
Section 12, shall mean the time when any of the Shares are first released by the
Underwriters for offering by dealers. The Representative, the Company and the
Selling Shareholder may prevent the provisions of this Agreement (other than
those contained in Section 8, 10, 11 and 12) from becoming effective without
liability of any party to any other party, except as noted below, by giving the
notice indicated in Section 12(c) hereof before the time the other provisions of
this Agreement become effective.

(b) The Representative shall have the right to terminate this Agreement at any
time prior to the Closing Date or any Option Closing Date as provided in
Sections 9 and 13 or if any of the following have occurred: (a) since the
respective dates as of which information is given in the Registration Statement
and the Prospectus, any material adverse change or any development involving a
prospective material adverse change in or affecting the Business Conditions of
the Company and the Subsidiaries, whether or not arising in the ordinary course
of business, that would, in the Representative’s reasonable opinion, make the
offering or delivery of the Shares impracticable; (b) any outbreak or escalation
of hostilities or other national or international calamity or crisis or change
in economic, political or financial market conditions if the effect on the
financial markets of the United States of such outbreak, calamity, crisis or
change would, in the Representative’s reasonable opinion, make the offering or
delivery of the Shares impracticable; (c) any suspension or limitation of
trading generally in securities on the New York Stock Exchange, the NYSE Amex
Equities exchange or the NASDAQ Global Market or the over the counter market or
any setting of minimum prices for trading or the promulgation of any federal or
state statute, regulation, rule or order of any court or other governmental
authority that in the Underwriter’s reasonable opinion materially and adversely
affects trading on such exchange or over the counter market; (d) the enactment,
publication, decree or other promulgation of any federal or state statute,
regulation, rule or order of any court or other governmental authority which in
the Underwriter’s reasonable opinion materially and adversely

 

32



--------------------------------------------------------------------------------

affects or will materially or adversely affect the Business Conditions of the
Company and the Subsidiaries taken as a whole; (e) declaration of a banking
moratorium by the United States, New York, Ohio or Pennsylvania authorities;
(f) the taking of any action by any federal, state or local government or agency
in respect of its monetary or fiscal affairs that in the Representative’s
reasonable opinion has a material adverse effect on the securities markets in
the United States; or (g) trading in any securities of the Company shall have
been suspended or halted by FINRA or the SEC.

(c) If the Company, the Selling Shareholder or the Representative elects to
prevent this Agreement from becoming effective or to terminate this Agreement as
provided in this Section 12, the terminating party shall notify all other
parties to this Agreement promptly by telephone or facsimile, confirmed by
letter or otherwise in writing.

13. Default by an Underwriter.

(a) If any Underwriter or Underwriters shall default in its or their obligation
to purchase Firm Shares or Optional Shares hereunder, and if the Firm Shares or
Optional Shares with respect to which such default relates do not exceed in the
aggregate 10% of the number of Firm Shares or Optional Shares, as the case may
be, that all the Underwriters have agreed to purchase on the relevant Closing
Date or Option Closing Date, then the Representative may make arrangements
satisfactory to the Company and each Selling Shareholder for the purchase of
such Firm Shares or Optional Shares by other persons, including any of the
Underwriters, but if no such arrangements are made by the relevant Closing Date
or Option Closing Date, such Firm Shares or Optional Shares to which the default
relates shall be purchased by the Representative and any non-defaulting
Underwriter in proportion to their respective commitments hereunder (in addition
to the number of Firm Shares and Optional Shares they are obligated to purchase
pursuant to Section 3 hereof).

(b) If any Underwriter or Underwriters shall default in its or their obligation
to purchase Firm Shares or Optional Shares hereunder, and if such default
relates to more than 10% of the Firm Shares or Optional Shares, as the case may
be, the Representative may make arrangements for another party or parties
(including a non-defaulting Underwriter) to purchase such Firm Shares or
Optional Shares to which such default relates, on the terms contained herein. In
the event that the Representative does not arrange for the purchase of the Firm
Shares or Optional Shares to which a default relates as provided in this
Section 13, this Agreement may be terminated by the Representative or by the
Company or Selling Shareholder without liability on the part of the
non-defaulting Underwriters (except as provided in Section 10 hereof) or the
Company (except as provided in Sections 8 and 10 hereof) or the Selling
Shareholder (except as provided in Section 10 hereof); provided that if such
default occurs with respect to Optional Shares after the Closing Date, this
Agreement will not terminate as to the Firm Shares or any Optional Shares
purchased prior to such termination. Nothing herein shall relieve a defaulting
Underwriter of its obligations hereunder, including but not limited to its
liability, if any, to the other Underwriters and to the Company or the Selling
Shareholder for damages occasioned by its default hereunder.

 

33



--------------------------------------------------------------------------------

(c) If the Firm Shares or Optional Shares to which the default relates are to be
purchased by the non-defaulting Underwriters, or are to be purchased by another
party or parties, the Representative or the Company shall have the right to
postpone the Closing Date or any Option Closing Date, as the case may be, for a
reasonable period but not in any event exceeding seven days, in order to effect
whatever changes may thereby be made necessary in the Registration Statement or
the Prospectus or in any other documents and arrangements, and the Company
agrees to file promptly any amendment to the Registration Statement or
supplement to the Prospectus that in the opinion of counsel for the Underwriters
may thereby be made necessary. The terms “Underwriters” and “Underwriter” as
used in this Agreement shall include any party substituted under this Section 13
with like effect as if it had originally been a party to this Agreement with
respect to such Firm Shares and/or Optional Shares.

14. Information Furnished by the Underwriter. The date the Underwriters expect
to deliver the Firm Shares on the cover page, the identity of the Underwriter
set forth on the cover page and in the first paragraph under the heading
“Underwriting,” the concession and reallowance figures appearing in the third
paragraph under the heading “Underwriting,” the representations with respect to
stabilization activities in the seventh paragraph under the heading
“Underwriting,” the eighth through tenth paragraphs under the heading
“Underwriting” regarding short sales, the representations of the Underwriter in
the eleventh paragraph under the heading “Underwriting” and the statement
regarding discretionary authority in the twelfth paragraph under the heading
“Underwriting” constitute the only written information furnished by reference or
on behalf of the Underwriter referred to in Sections 1(c), (d) and (e) and 10
hereof.

15. Notice. All communications hereunder, except as herein otherwise
specifically provided, shall be in writing and, if sent to any Underwriter,
shall be mailed, delivered, telexed, faxed, telegrammed, telegraphed or
telecopied and confirmed to Janney Montgomery Scott LLC, 1801 Market Street,
Philadelphia, Pennsylvania 19103, Attention: Joseph D. Culley, Jr., facsimile
number (215) 665-6197, with a copy to Taft Stettinius & Hollister, LLP, 200
Public Square, Suite 3500, Cleveland, Ohio 44114, Attention: Michael Wager,
Esq., facsimile number (216) 241-3707; if sent to Selling Shareholder shall be
mailed, delivered, faxed, telexed, telegrammed, telegraphed or telecopied and
confirmed to Richard M. Osborne, 8500 Station Street, Suite 113, Mentor, Ohio
44060, facsimile number (440) 255-8645; and if sent to the Company, shall be
mailed, delivered, telexed, telegrammed, telegraphed or telecopied and confirmed
to Gas Natural Inc., 8500 Station Street, Suite 100, Mentor, Ohio 44060,
Attention: Thomas J. Smith, facsimile number (440) 974-0844, with a copy to
Kohrman Jackson & Krantz PLL, Attention: Christopher J. Hubbert, Esq., facsimile
number (216) 621-6536.

16. Parties. This Agreement shall inure solely to the benefit of, and shall be
binding upon, the Underwriters, the Selling Shareholder, and the Company and the
controlling persons, directors and officers thereof, and their respective
successors, assigns, heirs and legal representatives, and no other person shall
have or be construed to have any legal or equitable right, remedy or claim under
or in respect of or by virtue of this Agreement or any provision herein
contained. The terms “successors” and “assigns” shall not include any purchaser
of the Shares merely because of such purchase.

17. Definition of Business Day. For purposes of this Agreement, “business day”
means any day on which the NYSE Amex Equities is opened for trading.

 

34



--------------------------------------------------------------------------------

18. Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile signature pages), and all such counterparts
will constitute one and the same instrument. This Agreement and any signed
agreement or instrument entered into in connection with this Agreement, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any party, the other party shall re-execute original forms
thereof and deliver them to the other party. No party shall raise the use of a
facsimile machine to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine as a defense to the formation of a contract and each such
party forever waives any such defense.

19. Construction. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and performed entirely within such state.

20. Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, and no consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
thereto.

21. Partial Unenforceability. The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

22. Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby must be
instituted in the federal courts of the United States of America or the state
courts in the Borough of Manhattan in each case located in the City of New York,
and the parties irrevocably submit to the exclusive jurisdiction (except for
proceedings instituted in regard to the enforcement of a judgment of any such
court, as to which such jurisdiction is non-exclusive) of such courts in any
such suit, action or proceeding. Service of any process, summons, notice or
document by certified mail to such party’s address set forth above shall be
effective service of process for any suit, action or other proceeding brought in
any such court. The parties irrevocably and unconditionally waive any objection
to the laying of venue of any suit, action or other proceeding brought in any
such court that has been brought in an inconvenient forum.

23. Entire Agreement. This Agreement constitutes the entire agreement of the
parties to this Agreement with respect to the subject matter hereof and
supersedes all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations with respect to the subject matter hereof.

 

35



--------------------------------------------------------------------------------

24. Sophisticated Parties; No Fiduciary Relationship. Each of the parties hereto
acknowledges that it is a sophisticated business person who was adequately
represented by counsel during negotiations regarding the provisions hereof,
including, without limitation, the indemnification and contribution provisions
of Section 10, and is fully informed regarding said provisions. Each of the
parties hereto further acknowledges that the provisions of Section 10 hereto
fairly allocate the risks in light of the ability of the parties to investigate
the Company, its affairs and its business in order to assure that adequate
disclosure has been made in the Registration Statement, the Disclosure Package
and the Prospectus (and any amendments and supplements thereto), as required by
the Act and the Exchange Act. Each of the Company and Selling Shareholder
acknowledges and agrees that in connection with all aspects of each transaction
contemplated by this Agreement, the Company and the Selling Shareholders, on the
one hand, and the Underwriters, on the other hand, have an arms-length business
relationship that creates no fiduciary duty on the part of the Underwriter and
all of the parties expressly disclaim any fiduciary relationship.

[Signature Page Follows]

 

36



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding of our agreement,
please sign and return to the Company the enclosed duplicate hereof, whereupon
it will become a binding agreement in accordance with its terms.

 

Very truly yours, GAS NATURAL INC.

By:

 

/s/ Thomas J. Smith

Name:

 

Thomas J. Smith

Title:

 

Vice President and Chief Financial Officer

THE CHOWDER TRUST

(under Amended and Restated Trust Agreement Dated February 24, 2012)

By:

 

/s/ Richard M. Osborne, Trustee

Name:

 

Richard M. Osborne, Trustee

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

JANNEY MONTGOMERY SCOTT LLC

By:

 

/s/ Joseph D. Culley, Jr.

Name:

 

Joseph D. Culley, Jr.

Title:

 

Managing Director Head of Infrastructure Group

 

38



--------------------------------------------------------------------------------

SCHEDULE I

Schedule of Underwriters

 

Underwriter

   Number of Firm Shares
to be Purchased  

Janney Montgomery Scott LLC

     700,000   



--------------------------------------------------------------------------------

SCHEDULE II

Free Writing Prospectus

None.

 

S-II



--------------------------------------------------------------------------------

SCHEDULE III

Subsidiaries

Bangor Gas Company, LLC, a Maine limited liability company

Brainard Gas Corp., an Ohio corporation

Cut Bank Gas Company, a Montana corporation

Energy West Development, Inc., a Montana corporation

Energy West, Incorporated, a Montana corporation

Energy West Properties, LLC, a North Carolina limited liability company

Energy West Propane, Inc., a Montana corporation

Energy West Resources, Inc., a Montana corporation

Frontier Natural Gas Company, LLC, a North Carolina limited liability company

Frontier Natural Gas Virginia, LLC, a Virginia limited liability company

Frontier Utilities of North Carolina, Inc., a North Carolina corporation

Gas Natural Energy Solutions, LLC, an Ohio limited liability company

Gas Natural Service Company, LLC, an Ohio limited liability company

Great Plains Natural Gas Company, an Ohio corporation

Independence Oil, LLC, a North Carolina limited liability company

Kidron Pipeline, LLC, an Ohio limited liability company

Lightning Pipeline Company, Inc., an Ohio corporation

Northeast Ohio Natural Gas Corp., an Ohio corporation

Orwell Natural Gas Company, an Ohio corporation

Penobscot Natural Gas Company, Inc., a Maine corporation

Public Gas Company, Inc., a Kentucky corporation

Spelman Pipeline Holdings, LLC, an Ohio limited liability company

 

S-III



--------------------------------------------------------------------------------

SCHEDULE IV

Persons Who Are To Deliver Lock-Up Agreements

Lock-Up Agreements are to be delivered by the following persons and entities
immediately prior to the time the SEC declares the Registration Statement
effective:

W.E. ‘Gene’ Argo

Wade F. Brooksby

Kevin J. Degenstein

Nicholas U. Fedeli

Jonathan A. Harrington

Jed D. Henthorne

John R. Male

Gregory J. Osborne

Richard M. Osborne

Amended and Restated Chowder Trust dated February 24, 2012

Amended and Restated Richard M. Osborne Trust dated January 13, 1995

David C. Shipley

Thomas J. Smith

Michael T. Victor

 

S-IV



--------------------------------------------------------------------------------

SCHEDULE V

WIRE INSTRUCTIONS – PROCEEDS OF FIRM SHARES

 

To be confirmed.

ABA number:

Account name:

Account number:

Further credit:

 

S-V



--------------------------------------------------------------------------------

EXHIBIT A

Form of Lock-up Agreement

LOCK-UP AGREEMENT

        , 2012

Gas Natural Inc.

1 First Avenue

Great Falls, Montana 59401

Janney Montgomery Scott LLC

As Representative of

the Underwriters to be listed in

Schedule I to the Underwriting

Agreement referred to below

1801 Market Street

Philadelphia, PA 19103

Ladies and Gentlemen:

This Lock-Up Agreement (this “Agreement”) is being delivered to you in
connection with the Underwriting Agreement (the “Underwriting Agreement”) to be
entered into by Gas Natural Inc. (the “Company”), Richard M. Osborne, as Trustee
of the Chowder Trust, (the “Selling Shareholder”) and Janney Montgomery Scott
LLC as representative (the “Representative”) of the several underwriters named
in the Underwriting Agreement (the “Underwriters”) with respect to the public
offering of common shares, $0.15 par value, of the Company (the “Common Stock”).
The undersigned is a director or executive officer of the Company. Capitalized
terms used herein and not otherwise defined will have the meaning ascribed to
them in the Underwriting Agreement.

As an inducement to the Underwriters to underwrite the above-mentioned public
sale of Common Stock, the undersigned hereby agrees, from the date hereof and
for a period of ninety (90) days (the “Lock-Up Period”) from the date of the
final prospectus filed by the Company with the SEC related to the
above-mentioned public sale of Common Stock (the “Supplement Date”), not to,
directly or indirectly, sell, offer to sell, contract to sell, assign, transfer,
pledge, grant any option for the sale or purchase of, agree to sell, make any
short sale or otherwise dispose of (collectively, “Disposition”), any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock beneficially owned by the undersigned now or on the Supplement
Date, or with respect to which the undersigned now or on the Supplement Date has
the power of Disposition, or enter into a transaction that could reasonably be
expected to have the same effect, or enter into any swap, hedge or other
arrangement that transfers, in whole or in part, any of the economic
consequences of ownership of Common Stock, whether any such aforementioned
transaction is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, or publicly disclose the intention to make any
such Disposition, or to enter into any such transaction, swap, hedge or other
arrangement, without, in each case, the Representative’s prior written consent.

 

A-1



--------------------------------------------------------------------------------

In addition, the undersigned agrees that, without the Representative’s prior
written consent, he or she will not, during the Lock-Up Period, make any demand
for, or exercise any right with respect to, the registration of any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for shares of Common Stock.

The foregoing obligations of the undersigned shall not apply to (i) bona fide
gifts of securities, (ii) transfers of securities to “affiliates” of the
transferor if the transfers do not involve a public distribution or public
offering, (iii) the exercise of any option or warrant to acquire Common Stock or
settlement of any restricted stock or restricted stock units, including the
delivery of Common Stock to the Company in satisfaction, in whole or part, of an
option exercise price, provided that any Common Stock obtained by such exercise
or settlement shall remain subject to this Agreement, (iv) any transfers of
Common Stock pursuant to the terms of the Company’s 401(k) plan, or (v) the
pledge of Common Stock as collateral against loans by the undersigned (including
any extensions or renewals of any such pledge), provided that in the case of
clauses (i), (ii) or (v) (other than in the case of an extension or renewal),
prior to the receipt of such Common Stock, the recipient of the Common Stock
executes an agreement identical to this Agreement. The term “affiliate” shall
have the meaning given such term in Rule 144 under the Act. The transferor shall
notify the Representative in writing prior to engaging in any transaction or
taking any other action that is subject to the terms of this Agreement during
the Lock-Up Period.

Notwithstanding anything contained herein to the contrary, if (i) during the
last seventeen (17) days of the Lock-Up Period, the Company issues an earnings
release or material news or material event relating to the Company occurs; or
(ii) prior to the expiration of the Lock-Up Period, the Company announces that
it will release earnings results during the sixteen (16)-day period beginning on
the last day of the Lock-Up Period, the restrictions imposed by this Agreement
shall continue to apply until the expiration of the eighteen (18)-day period
beginning on the issuance of the earnings release or the occurrence of the
materials news or material event.

In furtherance of the foregoing, the Company and its transfer agent are hereby
authorized to decline to make any transfer of securities if such transfer would
constitute a violation or breach of this Agreement. The undersigned also agrees
and consents to the entry of stock transfer instructions with the Company’s
transfer agent against the transfer of Common Stock or securities convertible
into or exercisable or exchangeable for Common Stock. The undersigned
understands that the Company, the Selling Shareholder and the Underwriters are
relying upon this Agreement in proceeding toward consummation of the offering.
The undersigned further understands that (except as otherwise provided below)
this Agreement is irrevocable and shall be binding on the undersigned and the
successors, heirs, personal representatives and assigns of the undersigned. This
Agreement shall lapse and become null and void if the public offering is not
consummated on or before December 31, 2012 or if, prior to such date, the
Registration Statement is officially withdrawn by the Company or the
Representative informs the Company in writing that the Underwriters do not
intend to proceed with the public offering, whichever occurs earliest. This
Agreement shall be governed by, and construed in accordance with, the laws of
the state of New York.

 

Very truly yours,

 

  

Name:

Title:

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

Matters to be Covered in the Opinion of

Kohrman Jackson & Krantz PLL

Counsel for the Company and the Selling Shareholder

1. The Company is a corporation duly incorporated and validly existing in good
standing under the laws of the State of Ohio with corporate power and authority
to own its properties and conduct its business as described in the Registration
Statement and Prospectus.

2. Each of the Subsidiaries is a corporation or limited liability company in
good standing under the laws of the state of its incorporation or organization
and has the corporate or limited liability company power and authority to own
its properties and conduct its current business. The outstanding shares of
capital stock or membership interests of each of the Subsidiaries are owned by
the Company or another Subsidiary; and to our knowledge, the outstanding shares
of capital stock and membership interests of each of the Subsidiaries are owned
by the Company or another Subsidiary free and clear of all liens, encumbrances
and security interests. To our knowledge, no options, warrants or other rights
to purchase any shares of capital stock or membership interests of any of the
Subsidiaries are outstanding.

3. The Company has authorized and outstanding capital stock as set forth under
the caption “Description of Capital Stock” in the Prospectus. The outstanding
Shares have been duly authorized and validly issued and are fully paid and
non-assessable. All of the Firm Shares and the Optional Shares (together, the
“Offering Shares”) conform in all material respects to the description thereof
contained in the Registration Statement, the Disclosure Package and the
Prospectus. The Offering Shares have been duly authorized and, when issued and
sold by the Company to, and paid for by, the Underwriters in accordance with the
terms of the Agreement, will be validly issued, fully paid and non-assessable;
and no preemptive rights of shareholders, by operation of law, arising under the
Company’s Articles of Incorporation or the Ohio General Corporation Law (the
“OGCL”) or, to our knowledge, by contract, exists with respect to any of the
Offering Shares or the issuance and sale thereof.

4. On the Closing Date, the Selling Shareholder will have good and valid title
to the Shares to be sold at the Closing Date by the Selling Shareholder, free
and clear of all security interests, claims, liens, equities and other
encumbrances except for the rights of RBS Citizens, N.A.. pursuant to that
certain Pledge Agreement dated as of June 18, 2010 between RBS Citizens, N.A.
and the Selling Shareholder, and the Selling Shareholder will have full legal
right, power and authority, and all authorization and approval required by law,
to enter into the Agreement, to perform his obligations thereunder and to sell,
assign, transfer and deliver the Shares to be sold by the Selling Shareholder

5. All Shares outstanding are free of (a) any preemptive rights arising under
the Company’s Articles of Incorporation or the OGCL, or (b) to our knowledge,
similar rights that entitle or will entitle any person to acquire any Shares
upon the issuance thereof by the Company. To our knowledge, neither the filing
of the Registration Statement nor the offering or sale of the Offering Shares as
contemplated by the Agreement gives rise to any rights for or relating to the
registration of any Shares or other securities of the Company or any of its
Subsidiaries. To our knowledge, except as disclosed in the Prospectus, there are
no outstanding options, warrants or other rights to purchase shares of capital
stock of the Company.

 

B-1



--------------------------------------------------------------------------------

6. The Registration Statement has become effective under the Act, and to our
knowledge, no stop order proceedings with respect thereto have been instituted
or are pending or threatened under the Act.

7. The descriptions in the Registration Statement, the Disclosure Package and
the Prospectus of contracts and other documents are accurate in all material
respects and fairly present the information required by the Act and the
Regulations to be disclosed with respect to such contracts and other documents.

8. The Registration Statement, the Disclosure Package, the Preliminary
Prospectus, the Prospectus and each amendment or supplement thereto and each
document incorporated by reference therein, when they were filed with the SEC,
complied as to form in all material respects with the requirements of the Act
and the Exchange Act, as applicable, and the applicable rules and regulations
thereunder (except that we express no opinion as to the financial statements,
schedules, notes, other financial, accounting or statistical data and
information about internal controls over financial reporting included or
incorporated by reference therein).

9. The statements set forth under the caption “Description of Capital Stock” in
the Prospectus, insofar as such statements constitute a summary of documents
referred to therein or matters of law, are accurate summaries in all material
respects and fairly present the information called for with respect to such
documents and matters, subject to the qualifications and assumptions stated
therein.

10. To our knowledge, there are no contracts, licenses, agreements, leases or
documents of a character that are required to be filed as exhibits to the
Registration Statement, or to be summarized or described in the Prospectus,
which have not been so filed, summarized, or described.

11. To our knowledge, there are no legal proceedings pending or threatened
against the Company or any of the Subsidiaries before or by any federal or state
governmental or regulatory commission, board, body, authority or agency that are
required to be described in the Prospectus and that are not so described as
required.

12. The Company has the corporate power and authority to enter into the
Agreement and to perform its obligations thereunder.

13. The Agreement has been duly authorized, executed and delivered by the
Company and the Selling Shareholder. We note that the Agreement provides that it
is to be governed by and construed in accordance with the substantive law of the
State of New York. However, if the Agreement were governed by the law of the
State of Ohio, then, assuming due execution and delivery by the Representative,
the Agreement would be a legal, valid and binding obligation of the Company and
the Selling Shareholders enforceable against the Company and the Selling
Shareholder in accordance with its terms, except as enforcement may be limited
as set forth below in this opinion. The execution and delivery of the Agreement
and the consummation of the transactions contemplated thereby:

 

B-2



--------------------------------------------------------------------------------

a. do not and will not or result in a breach of any of the terms or provisions
of, or constitute a default under (nor constitute any event that, with notice,
lapse of time, or both, would result in any breach of or default under), the
charter documents of any of the Company or the Subsidiaries;

b. do not and will not or result in a breach of any of the terms or provisions
of, or constitute a default under (nor constitute any event that, with notice,
lapse of time, or both, would result in any breach of or default under)
agreement or instrument known to us to which the Company or any of the
Subsidiaries is a party or by which any of them may be bound or that is filed as
an exhibit (including exhibits incorporated by reference) to the Registration
Statement, except for such breaches or defaults that would not result in a
Material Adverse Effect;

c. does not and will not violate any applicable Ohio or federal law, except
where such a violation would not result in a Material Adverse Effect; and

d. does not and will not result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any
Subsidiary, except for such liens, charges or encumbrances that would not result
in a Material Adverse Effect.

14. No permit, consent, authorization, approval, registration, qualification or
order of or filing with any federal or state governmental or regulatory
commission, board, body, authority or agency (collectively, “Government
Licenses”) is required to be obtained or made by the Company and the Selling
Shareholder in connection with the issuance and sale of the Offering Shares, and
the consummation by the Company and the Selling Shareholder of the transactions
contemplated by the Agreement, other than such as have previously been obtained,
including, without limitation, registration of the requisite Offering Shares
under the Act; provided, however, that we express no opinion as to (a) state
securities or Blue Sky laws or foreign securities laws of the various
jurisdictions in which the Offering Shares are being offered by the Underwriters
thereof, and (b) the approval by FINRA of the terms and conditions of the
Agreement.

15. The descriptions in the Registration Statement, the Disclosure Package and
the Prospectus of statutes, regulations or legal or governmental proceedings,
insofar as they purport to summarize certain of the provisions thereof, are to
our knowledge accurate in all material respects and fairly present the
information required to be presented by the Act and the rules and regulations
thereunder; provided that we express no opinion as to (a) any statutes or
regulations described or contained in the financial statements, including the
notes and schedules thereto, or (b) any Blue Sky laws.

16. The Company is not and, after giving effect to the offering and sale of the
Offering Shares, will not be, an “investment company” or an entity “controlled”
by an “investment company,” as such terms are defined in the Investment Company
Act of 1940, as amended. No Subsidiary is an “investment company,” as such term
is defined in the Investment Company Act of 1940, as amended.

 

B-3



--------------------------------------------------------------------------------

17. The eligibility requirements for the use of Form S-3 set forth in the
General Instructions thereto have been satisfied by the Company.

We have participated in conferences with officers and other representatives of
the Company and the Selling Shareholder, representatives of the Company’s
independent accountants, representatives of the Underwriters and their counsel,
at which conferences the contents of the Registration Statement, the Disclosure
Package and the Prospectus and related matters (but not all of the information
incorporated by reference therein) were discussed. Although we are not passing
upon and do not assume any responsibility for the accuracy, completeness or
fairness of the statements contained in the Registration Statement, the
Disclosure Package or the Prospectus (except as otherwise set forth in this
opinion), in the course of such review and discussion, no facts came to the
attention of those lawyers at Kohrman Jackson & Krantz P.L.L. who have
participated in the preparation of the Registration Statement, the Disclosure
Package and the Prospectus that would lead them to believe that:

(i) the Registration Statement, including the information deemed to be a part of
the Registration Statement as of its effective date pursuant to Rule 430B
promulgated under the Act and all documents incorporated therein by reference,
or in any post-effective amendment to such documents, as of its effective date,
contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary in order to make the
statements therein not misleading;

(ii) the Disclosure Package as of the Initial Sale Time contained any untrue
statement of a material fact or omitted to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading; or

(iii) the Prospectus, as of its date and as of the Closing Date, contained or
contains any untrue statement of material fact, or omitted or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

except that we express no statement or belief with respect to:

(i) the financial statements, schedules, notes, other financial, accounting or
statistical data or information about internal controls over financial reporting
included in, or incorporated by reference into, the Registration Statement or
the Prospectus,

(ii) the information and data of a financial or accounting nature and oil and
gas reserve evaluation data and related data included in the Registration
Statement or the Prospectus, or

(iii) the exhibits to the Registration Statement.

 

B-4



--------------------------------------------------------------------------------

References in the foregoing opinion to our “knowledge” means the actual
knowledge, without any independent inquiry, of those lawyers at Kohrman
Jackson & Krantz P.L.L. who have participated in the preparation of the
Registration Statement, the Disclosure Package and the Prospectus.

 

B-5